Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 1 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
15000042 8/24/2008 RAYMOND LAND 305 050 - USD VEFRAMINE FACILIT INCLUDE 27 1,530
15000043 12/25/2008 LANDABSTRACTS 44 068 - USD VFRAMINE FACILIT INCLUDE 32,148
15000044 10/25/2009 TITLE WORK MLE B1, 3503 - Usb VWERAMINE FAGILIT INCLUDE 64,105
15000045 10/23/2009 MLERRPROF FEES 29,019 - USD VFRAMINE FACILIT INCLUDE 22,824
15000046 12/25/2009 SURVEY ROAD REALIGNENT 2009 200 S66 - USD VWFRAMINE FACILIT INCLUDE 160 839
15000047 {2725/2011 MISC LAND SUPPORT 1? 404 . USD VWERAMINE FACILIT INCLUDE 10,785
15000048 12/23/2011 MISC LAND SUPPORT 64 632 USD NFRAMINE FACILIT INCLUDE 56,196
15000049 12/25/2011 LAZY S RANCH 4 390 988 - USD WFRAMINE FACILIT: INCLUDE 3,818,028
15000050 12/25/2011 FITZGERALD PROPERT ¥ 400 G00 - USD VFRAMINE FACILIT INCLUDE 347 BO6
15000051 (f2h/2012 FARRZALEAANDER VACANT LAND 413,410 - USD VFRAMINE FACILIT INCLUDE 366,07 1
15000052 O/4/1989 PREDEVELOPMENT-MINE REHAB 473,256 - USD VFRAMINE FACILIT EXCLUDE -
135000053 9/7/1989 DEVELOP MENT-CCV 14.723, 893 USD VFRAMINE FACILIT CLUDE -
75000054 6/1/1993 DEVELOPMENT-RECLAMA TION 56, 262 - USD YVFRAMINE FACILIT EXCLUDE -
15000055 B/1/1992 DEVELOP MENT-SQUAVY GULCH 210 644 - USD VFRAMINE FACILIT EXCLUDE -
15000056 BAL/1992 DEVELOP MENT-SVV RAVEN 81 382 - USD VWERAMINE FACILIT EXCLUDE -
15000057 9/1/1989 DEVELOPMENT-PORTLAND PIT 175,896 . USD VFRAMINE FACILIT EXCLUDE -
15000058 9/1/1989 DEVELOPMENT-ALTMAN 191 783 - USD VFRAMINE FACILIT: EXCLUDE -
15000039 6/1/1990 DEVELOPMENT-CC MINING CORP 60,000 - USD VERAMINE FAGILIT EXCLUDE -
15000060 6/1/1990 DEVELOPMENT-STRATTON SOUTH 15,680 - USD VFRAMINE FACILIT EXCLUDE -
15000061 B/AI/1993 DEVELOPMENT-GENERAL RESERVE 200% 587 - USD VERAMINE FACILIT EXCLUDE -
15000052 6/1/1990 DEVELOPMENT-STRATTON NORTH 5,117 - USD VFRAMINE FACILIT EXCLUDE -
150000653 12/1/1990 DEV-CLAIM LOCATION RESEARCH 12 500 - USD VFRAMINE FACILIT EXCLUDE -
15000064 6/1/1984 DEVELOPMENT-N & VY T1383 - LISD VFRAMINE FACILIT CACLUDE -
{5000065 12/1/1993 DEVELOPMENT-RECLASSED ExP EXPL 448 691 - USD VEFRAMINE FACILIT FXCLUDE -
15000066 B/1/1992 DEVELOPMENT-GLOBE HILL 740 793 USD VFERAMINE FACILIT EXCLUDE -
15000067 6/1/1993 DEVELOPMENT-EASTERN SUBBASIN 186 919 - USD VFRAMINE FACILIT EXCLUDE -
15000068 B/1/19B5 START-UP COSTS 1 244 467 - USD VEFRAMINE FACILIT ERLE -
15000069 B/1/1985 RENOVATION 412? 660 - USD VFRAMINE FACILIT EXCLUDE -
15000070 {2/1/1986 RENOVATIONS 1986 11,525,417 - USD VFRAMINE FACILIT EXCLUDE -
{SU0007 1 1/6/1996 AERIAL SURVEY 34 O77 5 WSD VERAMINE FACILIT EOC LUDE -
15000072 11/26/1997 AERIAL IMAGERY 2? 680 2 USD VFRAMINE FACILIT EXCLUDE -
15000073 12/21/1998 AERIAL IMAGERY 14,598 2 USD VFRAMINE FACILIT EXCLUDE -
15000074 af 13/1994 FAR THYYORKS - 1994 8/97 S95 1,506 USD VFRAMINE FACILIT EXCLUDE -
15000075 S/14N995 ASPHALT PAVING - 1995 174.626 a0 USD VEFRAMINE FACILIT: FXCLUDE -
15000076 5/15/1995 ENGINEERING - 1995 126,674 22 USD VFRAMINE FACILIT: EXCLUDE -
1500007 7 6/15/1995 CONSTRUCTION MANAGEMENT - 1995 1,059 686 161 USD VERAMINE FAGILIT EXCLUDE -
45000078 5/13/1994 OVVNERS' COST - 1995 3.116, 204 543 USD VFRAMINE FACILIT EXCLUDE -
15000079 6/18/1994 EARTHYVVORE/LINER - 1996 9 909 344 1,646 USD VWFRAMINE FACILIT EXCLUDE -
15000080 8/13/1995 MECHANICAL/ELECTRICAL - 1996 331,201 57 USD VEFRAMINE FACILIT EXCLUDE -
15000031 5/15/1995 ENGINEERING - 1996 20/7 585 49 USD NFRAMINE FACILIT EXCLUDE -
15000082 5/15/1995 CONSTRUCTION MANAGEMENT - 1996 1,086, 732 166 WSs VFRAMINE FACILIT EXCLUDE -
15000083 of 13/1995 OWNERS COST - 1996 1,642 687 261 USD VFRAMINE FACILIT EXCLUDE -
16000084 Bi2tV 1998 PIT DEVELOPMENT- PHASE I! PAD 1,142 991 2a USD VFRAMINE FACILIT EXCLUDE -
{S000085 12/1/1989 AERIAL PHOTOS & MAPS 42 360 2 USD VFRAMINE FACILIT EXCLUDE -
15000086 Vi/1991 DEVELOP MENT-WILDHORSE 1,286, 284 - USD VERAMINE FACILIT LU LE -
15000087 8/5/2011 ENGINEERING 215,510 (0) USD VFRAMINE FACILIT EXCLUDE -
15000088 BiS/2011 CONTRACT SERVICES 64,369 (0) USD YFRAMINE FACILIT EXCLUDE -
15000083 TAAAg95 SITE WATER DISTRIBUTION 709 067 (0) WSD VFRAMINE FACILIT INCLUDE 96 3270
15000090 B/T/1992 MAINT SHOPAVAT AREA 161,106 (O) USD VFRAMINE FACILIT INCLUDE 47,303
15000091 1/1/1995 BRIDGE CRANE - TRUCK SHOP 99 048 (0) USD VWRRAMINE FACILIT: INCLUDE 13,178
15000092 11/15/2012 FUEL ISLANDAVALL SKID TANK A? 324 - USD VFRAMINE FACILIT: INCLUDE 32,963
15000093 1WiS/2012 FUEL ISLANDAVALL SKID TANK A? 324 . USD VFRAMINE FACILIT INCLUDE 32,963
15000034 1445/2012 FUEL ISLANDAVALL SKID TANK 4? 324 - USD VERAMINE FACILIT INCLUDE 32 963
15000095 Wi5f2012 FUEL ISLANDAVALL SKID TANK 4? 324 - USD VFRAMINE FACILIT INCLUDE 32,963
15000096 TW13f2012 FUEL ISLANDAVALL SKID TANK 4? 324 ~ USD NFRAMINE FACILIT INCLUDE 32 963
Page 23 of 46

NEWMONT_0000562253

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 2 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
15000097 14/16/2012 FUEL ISLANDAVALL SKID TANK A? 324 - USD VEFRAMINE FACILIT INCLUDE 32,363
15000098 11/15/2012 FUEL ISLAND/DOUBLE WALL TANK 22 394 - USD VFRAMINE FACILIT INCLUDE 17,441
15000088 WWiSf2012 FUEL ISLAND/DOUBLE WALL TANK 22 204 - Usb VWERAMINE FAGILIT INCLUDE 17,447
150001700 11/2/2012 FUEL FSLAND/DOUBLE WALL TANK BS 702 - USD VFRAMINE FACILIT INCLUDE 69,084
15000101 1/15/2012 FUEL ISLAND A? B98 - USD VWFRAMINE FACILIT INCLUDE 33,411
150001 D2 11/5/2012 FUEL ISLAND 4? 4D5 . USD VWERAMINE FACILIT INCLUDE 33,027
15000103 WW13f2012 FUELISLAND 4? 405 USD NFRAMINE FACILIT INCLUDE 33,027
15000104 11/15/2012 FUEL ISLAND 4? 405 - USD WFRAMINE FACILIT: INCLUDE 33,027
15000108 1145/2012 FUEL ISLANDAHEATED TANK 46 435 - USD VFRAMINE FACILIT INCLUDE 36,165
15000106 11A6f2z01? FUEL ISLAND/HEATED TANK FOR AB 435 - USD VFRAMINE FACILIT INCLUDE 36,165
1500010¢ 1W4iS/e012 FUEL ISLAND/ANTIFREEZE 43,435 - USD VFRAMINE FACILIT INCLUDE 33,829
13000108 Wi5s/2012 FUEL ISLAND/ANTIFREEZE 43,435 USD VFRAMINE FACILIT INCLUDE 33,829
15000709 1/13/2012 FUEL ISLAND 48 5/§ - USD YVFRAMINE FACILIT INCLUDE 3/7 835
150001 10 1/15/2012 FUELISLAND 124 940 - USD VFRAMINE FACILIT INCLUDE Qf 308
15000111 11/15/2012 FUELISLAND 101,678 - USD VEFRAMINE FACILIT INCLUDE 49,190
150001 12 11/15/2012 FUEL ISLAND 190 791 f USD VFRAMINE FACILIT INCLUDE 143,595
15000113 11/15/2012 FUEL ISLAND/SEPARATOR TANK 64618 - USD VFRAMINE FACILIT: INCLUDE 50 326
15000114 11/13/2012 FUELISLAND 146,300 - USD VERAMINE FAGILIT INCLUDE 774,099
180001145 11/16/2012 FUELISLAND 21,435 - USD VFRAMINE FACILIT INCLUDE 16,695
15000116 11/15/2012 FUELISLAND 21 438 - USD VERAMINE FACILIT INCLUDE 16,695
1500011/ V/1/1995 FUELING STATION 193,641 (Q) USD VFRAMINE FACILIT INCLUDE 23,948
15000118 Vi25/2011 PROGRAMMING - GENERATOR E4 SSF 18 (O} USD VFRAMINE FACILIT INCLUDE 293,030
15000119 VW/4/1992 ELKTON LAND PURCHASES 4671 - LISD VFRAMINE FACILIT INCLUDE 5/9
15000120 VAAA9S? CLAIM MAPPING 5/ 614 - USD VEFRAMINE FACILIT FXCLUDE -
1500012 1 V/T/1992 LAND ACQUISITIONS 435,072 USD VFERAMINE FACILIT INCLUDE 93,959
15000122 1FAI1992 MINEREA LAND PURCHASES Z,000 - USD VFRAMINE FACILIT INCLUDE 248
15000123 THAFI930 GOLDEN EAGLE ROYALTY BUYOUT 905 32? - USD VEFRAMINE FACILIT ERLE -
15000124 11/1/1990 TELLER CO TAA SALE PROPERTIES 1 388 - USD VFRAMINE FACILIT EXCLUDE -
15000125 B/1/199? LE CLAIR CONSCLID STOCK PURCH 65, 474 - USD VFRAMINE FACILIT EXCLUDE -
{9000126 T1991 CHAPMAN LAND ACQUISITION 218.674 - WSD VERAMINE FACILIT INCLUDE 21 Bar
15000127 S199 1 HALL LAND ACQUISITION 1 500 - USD VFRAMINE FACILIT INCLUDE 192
15000128 8/1/1991 KATINKA LAND ACQUISITION 2,282,199 - USD VFRAMINE FACILIT INCLUDE 291,568
15000128 G/1/1991 MATOA GOLD-STOCK PURCHASE 136, S06 . USD VFRAMINE FACILIT EXCLUDE -
15000130 TAAL? MATOA DAM ACQUISITION 14? 517 7 USD VEFRAMINE FACILIT: INCLUDE 17,676
15000131 6/1/1992 AREQUA GULCH ACQUISITION 201 889 - USD VFRAMINE FACILIT: INCLUDE 20,039
15000132 6/1/1992 GRESSON PROJ LAND ACQUISITIONS 208,093 - USD VERAMINE FAGILIT EXCLUDE -
15000133 3/1/1992 CLAIM LOCATION MAPFING 22,539 - USD VFRAMINE FACILIT EXCLUDE -
15000134 VI/T99 1 CAPITALIZED INTEREST-CRESSON 8,122, 128 - USD VWFRAMINE FACILIT EXCLUDE -
15000135 B/1/1991 CAPITALIZED INTEREST - OTHER 668, 000 . USD VEFRAMINE FACILIT EXCLUDE -
15000136 6/1/1991 CULTURAL RESOURCES STUDIES 76,244 - USD NFRAMINE FACILIT EXCLUDE -
15000137 6/1/1985 HEAP LEACH START-UP 20 841 - WSs VFRAMINE FACILIT INCLUDE 11,303
15000138 6/1/1985 HEAP LEACH GENERAL PLANT 3909 8/3 - USD VFRAMINE FACILIT INCLUDE 193,173
15000139 3/14/1990 DRILL 14,000 FT- PAD #2 13,077 USD VFRAMINE FACILIT EXCLUDE -
15000740 6/1/1990 STERILIZATION DRILU METAL TEST 240 233 - USD VFRAMINE FACILIT EXCLUDE -
150001 41 2/1/1991 MOFFAT TUNNEL REHABILITATION 3,159 - USD VERAMINE FACILIT LU LE -
150001 42 42/1/1991 CRUSHER MOB/DEMOBILIZATION 238 828 - USD VFRAMINE FACILIT INCLUDE 38,5686
15000143 VW/1/1992 CLAIM RESEARCH-GLOBE HILL 5 420 - USD VFRANMINE FACILIT EXCLUDE -
15000144 6/1/1991 MINE DEVELOPMENT 6 127 - WSD VFRAMINE FACILIT EXCLUDE -
15000745 B/T/1992 ALLOCATION TO CRESSON DEVELOP 199.513 - USD VFRAMINE FACILIT EXCLUDE -
15000146 Af/1991 CRESSON PREFEASIBILITY STUDY 6427/6 - USD VWRRAMINE FACILIT: EXCLUDE -
15000147 6/1/1992 POWER LINE RELOCATION 36,397 - USD VFRAMINE FACILIT: EXCLUDE -
15000148 6/1/1984 FORLORN TAILINGS AREA 6 540 . USD VFRAMINE FACILIT INCLUDE 7,095
15000149 6/1/1984 WATERLINE RELOCATIONACONSTR 62 800 - USD VERAMINE FACILIT INCLUDE 10,517
15000150 6/1/1984 FENGING 11,630 - USD VFRAMINE FACILIT INCLUDE 1.948
15000151 8/1/1985 WAREHOUSE FENCING 5,489 ~ USD NFRAMINE FACILIT INCLUDE B88
Page 24 of 46

NEWMONT_0000562254

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 3 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
1500015? 12/1/1985 COUNTY ROAD RELOCATION 34 906 - USD VEFRAMINE FACILIT EXCLUDE -
15000153 TAZ 5/2012 HISTORIC PRESERVATION 2072 157 161 - USD VFRAMINE FACILIT EXCLUDE -
15000154 12/25/2012 HISTORIC PRESERVATION 2072 245, ff - Usb VWERAMINE FAGILIT EXCLUDE -
{5000153 12/23/2012 HISTORIC PRESERVATION 2012 f 486 - USD VFRAMINE FACILIT EXCLUDE -
15000156 12/25/2012 HISTORIC PRESERVATION 2012 164 294 - USD VWFRAMINE FACILIT EXCLUDE -
{5000157 (2/25/2012 HISTORIC PRESERVATION 2012 215 500 . USD VWERAMINE FACILIT EXCLUDE -
19000158 12/25/2012 COMMUNITY AFFAIRS 2012 1 604 USD NFRAMINE FACILIT EXCLUDE -
15000159 Taf23/2012 COMMUNITY AFFAIRS 2012 154 565 - USD WFRAMINE FACILIT: EXCLUDE -
15000160 12/25/2012 MLE2 PERMIT ENGINEERING 912 600 - USD VFRAMINE FACILIT EXCLUDE -
15000161 12/75/2012 PROJECT MANAGEMENT P12010 3,080 956 - USD VFRAMINE FACILIT EXCLUDE -
15000162 12/25/2012 PROJECT MANAGEMENT P120171 83,342 - USD VFRAMINE FACILIT EXCLUDE -
15000163 12/2 5/2012 MLE? FEASIBILTIY STUDY 2012 458 553 USD VFRAMINE FACILIT CLUDE -
75000164 12/25/2012 MLE2 INFRASTRUCTURE ENGINEENR 8.448 268 - USD YVFRAMINE FACILIT EXCLUDE -
15000162 B/ 1/1985 1985 SOLUTION PONDS ADDITIONS 5/ S62 - USD VFRAMINE FACILIT INCLUDE 31,485
15000166 BA/1985 SOLUTION POND CONSTRUCTION 98 551 - USD VEFRAMINE FACILIT INCLUDE 54,448
15000167 B/1/1985 SOLUTION POND INSTALLATION 26,125 . USD VFRAMINE FACILIT INCLUDE 14,165
15000158 6/1/1985 SOLUTION POND MATERIAL 65,165 - USD VFRAMINE FACILIT: INCLUDE 35,884
15000169 6/1/1983 HEAP LEACH EQUIP ADDITIONS 194,187 - USD VERAMINE FAGILIT INCLUDE 83,621
180001 70 6/1/1985 HEAP LEAGH PIPE & PUMPS 28,626 - USD VFRAMINE FACILIT INCLUDE 15,526
1500017 1 B/I/1985 HEAP LEACH SPRAY EQUIPMENT 66 504 . USD VERAMINE FACILIT INCLUDE 36 O67
150001 72 6/1/1986 CONSTRUCT GOLD REGOVERY PAD #1 61,5738 - USD VFRAMINE FACILIT INCLUDE 33,506
15000173 6/1/1986 CONSTRUCT GOLD RECOVERY-PAD #2 109.472 - USD VFRAMINE FACILIT INCLUDE 59,745
15000174 6/1/1986 CONSTRUCT LEACH PAD #3 171,080 - LISD VFRAMINE FACILIT INCLUDE 93,341
150001 74 4/1/1986 PREGNANT POND #44 24AQ ABS - USD VEFRAMINE FACILIT INCLUDE 136,147
150001 76 4/4/1986 PREGNANT POND FENCING 15,929 USD VFERAMINE FACILIT INCLUDE 6639
15000177 1Of1/198F PREGNANT POND OVERFLOW #45 73,524 - USD VFRAMINE FACILIT INCLUDE 40,785
15000178 12/1/1991 NEVV PAD CONSTRUCTION-PAD #2 444 968 - USD VEFRAMINE FACILIT INCLUDE 223,321
150001 79 10/1/1992 NETTING OF PONDS BS O78 - USD VFRAMINE FACILIT INCLUDE 4A 6/8
45000180 11/1/1885 TAILS POND #2 FENCING 13,131 - USD VFRAMINE FACILIT INCLUDE f,12?1
15000181 12/1/1985 TAILS POND & LINER 45,121 - WSD VERAMINE FACILIT INCLUDE 24,471
15000182 B/1/1985 PREPRODUCTION 3,007 237 - USD VFRAMINE FACILIT EXCLUDE -
15000183 6/1/1985 EAFANSION 4696 947 - USD VFRAMINE FACILIT EXCLUDE -
15000184 1/1/1994 VIBRATION STUDY 15, 849 3 USD VFRAMINE FACILIT INCLUDE i, fad
15000185 12/1/1997 AIR QUALITY STUDY 113, 072 17 USD VEFRAMINE FACILIT: INCLUDE 56,714
15000186 1/1/1994 OUTSIDE MET TESTS 101,696 165 USD VFRAMINE FACILIT: INCLUDE 49 (52
15000187 6/1/1992? ENGINEERING-CRESSON 64 452 10 USD VERAMINE FAGILIT INCLUDE 32,342
15000188 Bi S/1992 CRESSON GEOTECHNICAL 35, 0356 5 USD VFRAMINE FACILIT EXCLUDE -
15000189 1/1994 HISTORICAL PRESERVATION 22 165 4 USD VWFRAMINE FACILIT EXCLUDE -
15000180 B/AI/1984 HYDROGEOLOGICAL STUDY 114,320 19 USD VEFRAMINE FACILIT EXCLUDE -
15000191 B/1/1992 HAUL ROAD CONSTR-ST HIVWAY RELC 471 950 ¢ USD NFRAMINE FACILIT INCLUDE 9,203
15000192 1/18/1995 MET TESTS - SULFIDE ORES 22,803 4 WSs VFRAMINE FACILIT INCLUDE 11,187
15000193 f/B/1995 ACIDIBASE ACCTG-ACID MN DRAIN 39,95 1 10 USD VFRAMINE FACILIT INCLUDE 30,361
150001 94 7AA995 CRESSON START UP DEVE. COSTS 6,462 555 1,049 USD VFRAMINE FACILIT EXCLUDE -
15000195 TA1/1995 CRESSON ENVIRONMENTAL DEV. CST AO? 227 651 USD VFRAMINE FACILIT EXCLUDE -
15000196 TAVZI995 CRESSON AREA DEVELOPMENT COSTS 4.041.179 655 USD VERAMINE FACILIT LU LE -
{5000197 7FV1993 PRIME POVVER ACCESS DEV. COSTS 639, f32 104 USD VFRAMINE FACILIT INCLUDE 323,990
15000138 f/1/1995 RAVV WATER ACCESS DEV. COSTS 783,314 12/7 USD VFRANMINE FACILIT INCLUDE 395,694
18000198 TAAA995 CRESSON OTHER DEVELOPMENT COST 873 984 134 WSD VFRAMINE FACILIT EXCLUDE -
15000200 ofSu/1995 SEDIMENT CONTROL 133,699 Le USD VFRAMINE FACILIT INCLUDE 67 709
15000201 WiIdi19S5 96-97 ENVIRONMENTAL COSTS 435,446 11 USD VWRRAMINE FACILIT: INCLUDE 220,523
15000202 Af) B/1996 TOPSOIL STRIPPING IN SQUAW GUL 100,490 16 USD VFRAMINE FACILIT: EXCLUDE -
15000203 11/5/1997 MET TESTS - GUTSIDE A4 744 Y USD VFRAMINE FACILIT EXCLUDE -
{5000204 6/25/1999 TREES / TOPSOIL / CLEARING 93, 000 20 USD VERAMINE FACILIT Fe XCLUDE -
{35000205 12/20/1999 AMENDMENT 7 64 874 14 USD VFRAMINE FACILIT EXCLUDE -
15000206 12/20/1999 AMENDMENT 7 4 O08 1 USD NFRAMINE FACILIT EXCLUDE -
Page 25 of 46

NEVWMONT_0000562255

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 4 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
15000207 12/70/1999 AMENDMENT 7 54 661 12 USD VFRAMINE FACILIT EXCLUDE -
15000208 1220/1999 AMENDMENT 7 44 400 10 USD VFRAMINE FACILIT EXCLUDE -
15000209 12/20/1999 AMENDMENT 7 74,938 16 Usb VWERAMINE FAGILIT EXCLUDE -
45000210 12/20/1999 AMENDMENT 7 71,425 16 USD VFRAMINE FACILIT EXCLUDE -
15000211 12/20/1999 AMENDMENT 7 1/7 218 A USD VWFRAMINE FACILIT EXCLUDE -
15000212 12/20/1899 AMENDMENT 7 152 854 a4 USD VWERAMINE FACILIT EXCLUDE -
{9000213 12/20/1999 AMENDMENT 7 140 Q USD NFRAMINE FACILIT EXCLUDE -
15000214 3/25/2000 Cresson Expansion-Engineering 822? 236 159 USD WFRAMINE FACILIT: EXCLUDE -
15000215 1/21/2000 CIC TRAIN ACCELERATED ENGINEER 262 946 a1 USD VFRAMINE FACILIT INCLUDE 140,516
1500027 16 1f24/2000 CRUSHING FLANT ACCELERATED ENG 71,000 14 USD VFRAMINE FACILIT INCLUDE 8 403
150002 1/ tf21/2000 LEACH PAD IV-¥ ACCELERATED ENG 20,000 2 USD VFRAMINE FACILIT INCLUDE 14,963
130007 18 tf2172000 HIGHWAY RELO ACCELERATED ENGIN 352 000 68 USD VFRAMINE FACILIT CLUDE -
750002 19 Sf25/2000 LEACH PAD PHASE IV-V¥ GEOTECH 3B2 432 4 USD YVFRAMINE FACILIT INCLUDE 204,369
15000220 9/25/2000 LEACH PAD I¥7-V UNDERGROUND WRK 117,452 Zo USD VFRAMINE FACILIT INCLUDE G2, 785
150002? 1 Of/7 5/2000 LEACH PAD IV-V¥ DRILLING 123,976 24 USD VEFRAMINE FACILIT INCLUDE 66,252
15000222 9/25/2000 LEACH PAD IV-V LAB TESTING 17, 678 3 USD VFRAMINE FACILIT INCLUDE 9 447
15000223 9/25/2000 LEACH PAD IV-V SURVEYING 9 970 2 USD VFRAMINE FACILIT: INCLUDE 3,301
15000224 Of23/ 2000 HIGHVVAY ENG-FORESISHT SURVEY 65,073 13 USD VERAMINE FAGILIT EXCLUDE -
15000225 OP 5/2000 HIGHVVAY ENG-VVESTERN STATES SUR & ALS 1 USD VFRAMINE FACILIT EXCLUDE -
15000226 OFFA 2000 HIGHWAY ENGINEERING HDR 388 465 75 USD VERAMINE FACILIT EXCLUDE -
13000227 11/25/2000 BARREN & ENRICHMENT ENGINEERNG aif 364 13 USD VFRAMINE FACILIT INCLUDE 201,660
15000228 12/25/2000 HISTORIC PRES- ORE SORTING HSE 98,465 11 USD VFRAMINE FACILIT EXCLUDE -
15000229 12/25/2000 HISTORIC PRES- VINDICATOR TRAL 1B1,408 35 LISD VFRAMINE FACILIT CACLUDE -
76000230 12/25/2000 HISTORIC PRES- TELLER FOCUS GR 19 767 4 USD VEFRAMINE FACILIT FXCLUDE -
15000231 12/23/2000 HISTORIC PRES- DEADVVOOD HDFRM 10,380 2 USD VFERAMINE FACILIT EXCLUDE -
15000732 12/23/2000 HISTORIC PRES- LOVVELL THOMAS 6/21 2 USD VFRAMINE FACILIT EXCLUDE -
15000233 12/25/2000 HISTORIC PRES-BATTLE MTN/INDEP 22,509 4 USD VEFRAMINE FACILIT ERLE -
15000234 2f2>/ 2001 UTILITIES 26,905 4 USD VFRAMINE FACILIT INCLUDE 14,3539
15000235 Of? 2001 DUMP DEVELOPMENT 110,000 18 USD VFRAMINE FACILIT INCLUDE AG d43
15000236 11/25/2001 ENVIRONMENTAL BASELINE 1,480 980 245 WSD VERAMINE FACILIT INCLUDE $00,307
15000237 17/23/2001 ENVIRON BASEL INE- of 198 2 USD VFRAMINE FACILIT INCLUDE 14,597
15000238 11/23/2001 PHASE Ill BARREN HEADER 60 811 10 USD VFRAMINE FACILIT INCLUDE 32,862
{5000239 10/25/2001 HIGHVVAY RELOCATION 17,316,317 2,878 USD VFRAMINE FACILIT EXCLUDE -
15000240 {2/2 f2D01 EXPANSION II SCOPING STUDY 18 762 3 USD VEFRAMINE FACILIT: FXCLUDE -
15000241 12/25/2001 HISTORIC PRESERVATION 45 461 3 USD VFRAMINE FACILIT: EXCLUDE -
15000274? 12/23/2001 HISTORIC PRESERVATION 14,496 2 USD VERAMINE FAGILIT EXCLUDE -
75000243 Af? 5/2002 AMERICAN EAGLES ROAD 30 GOOG ¢ USD VFRAMINE FACILIT EXCLUDE -
15000244 ff25/2002 CRUSHING ENGINEERING CENTRY 1,343 193 10/7 USD VWFRAMINE FACILIT INCLUDE 213,028
15000245 8/12/2002 SUBST ATION- AQUILA 2,194 410 305 USD VEFRAMINE FACILIT INCLUDE S47 596
15000246 1O/14f2002 UTILITIES-GAS/PHONE/VICTOR 02,5972 51 USD NFRAMINE FACILIT INCLUDE 245,533
15000247 8/12/2002 UTILITIES-CRUSHER 101,914 14 WSs VFRAMINE FACILIT INCLUDE 20, /54
15000248 10/5/2002 VWATERLINE- IRONCLAD MAIN 941 G85 13 USD VFRAMINE FACILIT INCLUDE 486 80/7
15000249 Gf 12/2007 WATERLINE- CRUSHER MAIN 116,756 16 USD VFRAMINE FACILIT INCLUDE 65,664
15000250 Bf 2/2010 VWATERLINE- GRASSY VALLEY 417 904 (0) USD VFRAMINE FACILIT INCLUDE 283 BE2
15000251 10/25/2002 DUMP DEVELOPMENT 170,000 15 USD VERAMINE FACILIT INCLUDE 60,955
15000252 10/25/2002 GRASSY VALLEY BASELINE STUDY 294 897 a USD VFRAMINE FACILIT INCLUDE 163,416
15000253 1W25/2002 PHASE IV AVLF CONSTRUCTION 11,541, 86/7 1,603 USD VFRAMINE FACILIT INCLUDE 6,395,875
15000754 11/25/7002 PHASE IV AVLF LINER 796 94? 111 WSD VFRAMINE FACILIT INCLUDE 441 622
15000255 11/25/2002 HISTORIC PRESERVATION 1 S80 ¢ USD VFRAMINE FACILIT EXCLUDE -
15000256 V2i25/2002 = POYVER DEMAND MANAGEMENT 19.529 3 USD VWRRAMINE FACILIT: INCLUDE 10,822
15000257 3/25/2003 ADR PLANT OVERFLOVV CONTAINMENT 16,278 B USD VFRAMINE FACILIT: INCLUDE 43,124
15000258 12/25/2005 EAST CRESSON PERMITTING 24? 728 13 USD VFRAMINE FACILIT INCLUDE j44.577
15000259 12/25/2005 ‘WILD HORSE EXTENSION EVALUATIO 24 107 13 USD VERAMINE FACILIT INCLUDE 144 155
15000260 5/19/2006 ORE HOUSE RELOCATION 24825 1 USD VFRAMINE FACILIT INCLUDE 14 555
150002651 12/25f/2005 RELOCATION KV POWERLINE 184 340 3 USD NFRAMINE FACILIT INCLUDE 112,081
Page 26 of 46

NEWMONT_0000562256

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 5 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
1500026? Bi 3/2009 SUBSTATION & TRANSFORMER 4 346 62? (0) USD VEFRAMINE FACILIT INCLUDE ? 640,580
15000763 8/14/2009 NATURAL GAS LINE 208, 660 (Q) USD VFRAMINE FACILIT INCLUDE 136 36/7
150007654 8/13/2009 POWER DISTRIBUTION SYSTEM 1,641,110 (O) Usb VWERAMINE FAGILIT INCLUDE 1,072,527
15000265 10/22/2009 POVVER DISTRIBUTION SYSTEM 100,694 (QO) USD VFRAMINE FACILIT INCLUDE 66,534
15000266 B/1 4/2009 ENGINEERING Bs) S50) (0) USD VWFRAMINE FACILIT INCLUDE 365,304
15000267 6/22/2010 BOOSTER PUMP-BULL HILL 78216 (QO) USD VWERAMINE FACILIT INCLUDE 31,811
15000258 6/22/2010 WATER LINES ADR CONTRACT SVCS 714,766 (QO) USD NFRAMINE FACILIT INCLUDE 490,21
15000269 2/25/2010 WATER TANK - CONTRACT SERVICES 242 581 (QO) USD WFRAMINE FACILIT: INCLUDE 162 333
150002 70 10/22/2009 PIPING -PH IV BAREN & PREG 2,182 5/74 (0) USD VFRAMINE FACILIT INCLUDE | 442 152
150007 71 (f28/2009 HVVY 6//CR821 INTERSECTION 660 640 (0) USD VFRAMINE FACILIT EXCLUDE -
15000272 (f2o/2009 HVVY O//CR 621 ENGINEERING 318,485 (0) USD VFRAMINE FACILIT EXCLUDE -
{30002 73 Tf2B/2009 HVVY 67 ACR 621 TELLER ONTY FEES 10,477 (0) USD VFRAMINE FACILIT CLUDE -
750002 74 11/3/2070 IRONCLAD ACCESS ROAD 1,339,778 (0) USD YVFRAMINE FACILIT INCLUDE 930,568
15000275 12/0/2010 WATER TANK ACCESS ROAD 101,178 (0) USD VFRAMINE FACILIT INCLUDE (0,275
150002 76 1038/2009 EARTHWORKS 1,300, 006 (OQ) USD VEFRAMINE FACILIT INCLUDE 656,985
150002 7 7 10/13/2009 STRUCTURAL/MECHANICAL/ELECTRIC 6,312,300 (O) USD VFRAMINE FACILIT INCLUDE 41/0,599
150002 /8 10/73/2002 ENGINEERING 20¥ 103 (0) USD VFRAMINE FACILIT: INCLUDE 135,846
15000279 12/25/2002 EXTERNAL POND FACILITY CONTSTR 8/6,939 ee USD VERAMINE FAGILIT INCLUDE 485,952
180002380 12/25/2002 EATERNAL POND LINER UPPER 1/1214 24 USD VFRAMINE FACILIT INCLUDE G4 3/5
150002861 12/25/2002 EATERNAL POND LINER LOVVER 14 500 2 USD VERAMINE FACILIT INCLUDE 6 035
15000282 12/25/2002 EATERNAL POND LINER LOVVER £9,922 4 USD VFRAMINE FACILIT INCLUDE 16,581
15000283 12/25/2002 EARTERNAL POND WILDLIFE FENCE 129 360 18 USD VFRAMINE FACILIT INCLUDE 71,684
15000284 11/23/2003 GUMP DEVELOPMENT 98,000 5 LISD VFRAMINE FACILIT INCLUDE 32 791
150007845 12/25/7004 HULL CITY ORE HOUSE RELO 33 597 3 USD VEFRAMINE FACILIT INCLUDE 1/408
150002386 11/23/2004 DUMP DEVELOPMENT 39,000 2 USD VFERAMINE FACILIT INCLUDE 20,150
15000287 6/23/2005 DUMP DEVELOPMENT 35,000 2 USD VFRAMINE FACILIT INCLUDE 20,418
15000788 12/25/2006 OUMP DEVELOPMENT 103,345 3 USD VEFRAMINE FACILIT INCLUDE 62,835
15000289 12/25/2006 PROJECT MANAGEMENT LEVEL II 90314 2 USD VFRAMINE FACILIT INCLUDE 54,912
15000290 {277572006 LOB ENGINEERING 310, 180 8 USD VFRAMINE FACILIT INCLUDE 216,802
15000291 12/25/2006 PERMIT ENGINEERING LEVEL fl 119, 565 2 WSD VERAMINE FACILIT INCLUDE f2,f08
15000292 12/23/2006 PERLIM ENGINEERING LEVEL II 86 680 2 USD VFRAMINE FACILIT INCLUDE 52,102
15000293 Sf/25/2007 PERLIM ENGINEERING LEVEL II| 13,320 (QO) USD VFRAMINE FACILIT INCLUDE 8.179
{5000294 1O/1S/200/ COMMUNITY AFFAIRS 33,946 (0) USD VFRAMINE FACILIT EXCLUDE -
15000295 {2/25/2007 PROJECT MANAGEMENT FEASIBILITY 943, 017 (0) USD VEFRAMINE FACILIT: INCLUDE 533,715
15000296 12/25/2007 PHASE V ENGINEERING FEASIBILIT 1,209 691 (Q) USD VFRAMINE FACILIT: INCLUDE 748,782
15000237 12/23/200/ PHASE Y PERMITTING FEASIBILITY 780,04" (0) USD VERAMINE FAGILIT INCLUDE 482,835
15000298 2f 2/2008 PHASE ¥ PERMITTING FEASIBILITY 30 O00 (0) USD VFRAMINE FACILIT INCLUDE 30,635
15000299 OP 5/ 2008 LAND MLE 2008 CONSULTING 44 591 (3) USD VWFRAMINE FACILIT INCLUDE 32 D439
15000300 12/25/2010 SECURITY MODS 27010 P10036 925 151 (0) USD VERAMINE FACILIT INCLUDE 653,651
15000301 12/25/2008 PROJECT MANAGEMENT POQsO10 1,039,321 (Q) USD NFRAMINE FACILIT INCLUDE 656,105
15000302 12/25/2008 LOBENGINEERING PQ8019 1,407 04" (Q) WSs VFRAMINE FACILIT INCLUDE 966,858
15000303 {2/25/2008 PERMIT ENGINEERING P08020B 890 83S (0) USD VFRAMINE FACILIT INCLUDE 962,403
150003804 12/26/2008 MLE ENGINEERING PO8O22 1.476.874 (0) USD VFRAMINE FACILIT INCLUDE O32 325
15000305 12/25/2008 AMERICAN EAGLES ROAD 2008 20,000 (D) USD VFRAMINE FACILIT INCLUDE 13,72
15000306 12/25/2009 PERMIT ENGINEERING POSO2Z0B 267 106 (0) USD VERAMINE FACILIT INCLUDE 192,382
15000307 12/25/2009 MLELEVEL 3ENGINEERING 2009 139,756 (0) USD VFRAMINE FACILIT INCLUDE 93,744
15000308 (2/25/2009 HISTORIC PRESERVATION 2009 Af 344 (0) USD YFRAMINE FACILIT EXCLUDE -
15000309 Bi25/2010 HISTORIC PRESERVATION 2010 70.506 (0) WSD VFRAMINE FACILIT EXCLUDE -
75000310 6/20/2010 MSIP PROJECT P10003 1,091 38 (O) USD VFRAMINE FACILIT INCLUDE 748,911
15000311 12/25/2009 PROJECT MANAGEMENT PO8010 1,996 O45 (0) USD VWRRAMINE FACILIT: INCLUDE 1,338,885
15000312 12/25/2010 PROJECT MANAGEMENT P10070 2,452,518 (QO) USD VFRAMINE FACILIT: INCLUDE 1,/30,9717
15000313 12/25/2010 MLE MINE DEVELOPMENT P1008 A58 167 (QO) USD VFRAMINE FACILIT INCLUDE 395,276
15000314 12/25/2010 MLE? VLF PREFEASIBILTIY 1,486 805 (O) USD VERAMINE FACILIT INCLUDE 1,284 450
15000315 12/25/2010 MLE PERMIT ENGINEERING 694 300 (0) USD VFRAMINE FACILIT INCLUDE 998, 999
15000316 12/25/2010 MLE COMMUNITY AFFAIRS 100 G00 (O} USD NFRAMINE FACILIT INCLUDE 86,274
Page 27 of 46

NEWMONT_000056225/7

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 6 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
15000517 12/75/2009 VLF PHASE 5 19 42? 014 (0) USD VFRAMINE FACILIT INCLUDE 13,027 662
15000318 12/25/2009 VLFPHASES5 4527 835 (Q) USD VFRAMINE FACILIT INCLUDE 303, /48
15000319 12/25/2009 VLF PHASES 1,085, 883 (O) Usb VWERAMINE FAGILIT INCLUDE 120,341
15000320 12/25/2009 VLF PHASES 103,671 (QO) USD VFRAMINE FACILIT INCLUDE 69,499
150003? 1 B/24/2010 ADR WATER LINES 160 049 (0) USD VWFRAMINE FACILIT INCLUDE 110,636
1500032? 6/24/2010 ADR WATER LINES 134 117 (QO) USD VWERAMINE FACILIT INCLUDE 92 710
15000323 6/24/2010 WATER LINES, CRUSHER 209 37 | (QO) USD NFRAMINE FACILIT INCLUDE 196,712
15000324 6/24/2010 ADR WATER LINES 353 125 (QO) USD WFRAMINE FACILIT: INCLUDE 244 103
15000325 6/24/2010 ADR WATER LINES 325,24? (0) USD VFRAMINE FACILIT INCLUDE 224,828
15000326 VA/1994 PUMP, CONTROL SKID #1 178.659 a1 USD VFRAMINE FACILIT INCLUDE 23a 224
1500032 / 1V/1/1995 PUMP, CONTROL SKID #2 1/3,699 a1 USD VFRAMINE FACILIT INCLUDE 23,224
13000328 1/1/1994 LEACH PAD 1 858 656 318 USD VFRAMINE FACILIT INCLUDE 909 291
15000329 6/1/1992 CONCEPTUAL DESIGN-LEACH PAD 134,001 23 USD YVFRAMINE FACILIT INCLUDE 67,2117
15000330 2/1/1992 IRONCLAD LEAGH PAD 1,396, /6/ eae USD VFRAMINE FACILIT INCLUDE 661,068
15000331 TAA995 LEACH PAD, Phase | 21,189 083 3,626 USD VEFRAMINE FACILIT INCLUDE 10,395,455
15000332 3f25/2000 PIPING LEACH PAD PHASE III 228,107 44 USD VFRAMINE FACILIT INCLUDE 121,941
15000333 3/25/2000 VALVES -LEACH PAD PHASE III 10 054 2 USD VFRAMINE FACILIT: INCLUDE Baro
15000334 3/23/2000 VALVES -LEACH PAD PHASE III 10,054 2 USD VERAMINE FAGILIT INCLUDE a3f3
150003345 Sf2 5/2000 VALVES -LEACH PAD PHASE Ill 10,054 es USD VFRAMINE FACILIT INCLUDE 5,373
15000336 OFFA 2000 LINER LEACH PAD PHASE III 659 29? 127 USD VERAMINE FACILIT INCLUDE 352,320
1500033/ f23/2000 PIPING LEACH PAD PHASE III 123,042 24 USD VFRAMINE FACILIT INCLUDE 65,733
15000338 9/25/2000 EARTHYVORK LEAGH PAD PHASE III f 052 832 1,363 USD VFRAMINE FACILIT INCLUDE 3,/68,976
15000339 OS 2000 SURVEY LEAGH PAD PHASE II! 198 442? 38 LISD VFRAMINE FACILIT INCLUDE 106,046
15000340 Of? 2000 UNDERGROUND WORKINGS PAD II! 47446" Q? USD VEFRAMINE FACILIT INCLUDE 253,548
15000341 W204 2000 ENGINEERING FOR LEACH PAD II! 416,410 80 USD VFERAMINE FACILIT INCLUDE 222,020
15000342 Of23/ 2000 COA SUPPORT FOR LEACH PAD III #37 O54 146 USD VFRAMINE FACILIT INCLUDE 404,563
15000343 Of25/2000 POWER LINE RELO LEACH PAB III 426, 864 B82 USD VEFRAMINE FACILIT INCLUDE 226,123
15000344 11/25/2000 BARREN PIPELINE 174 466 34 USD VFRAMINE FACILIT INCLUDE 648,342
15000345 112572000 BARREN HEADER PIPING 17, 509 3 USD VFRAMINE FACILIT INCLUDE 6,859
15000346 11/25/2000 PHASE II PUMP RAISE 222,195 42 WSD VERAMINE FACILIT INCLUDE 20,199
15000347 17/23/2000 PERIMETER PIPING 224 3/6 43 USD VFRAMINE FACILIT INCLUDE 87 893
15000348 12/24/2003 ADRLINER EATENSION 203,960 22 USD VFRAMINE FACILIT INCLUDE 115,309
{5000349 {2/25/2003 YWLFLEACH PAD IVB 2,517, f44 280 USD VFRAMINE FACILIT INCLUDE TAPS 41 E
15000350 12/25/2003 VWLF LEACH PAD VB 1.291 284 144 USD VEFRAMINE FACILIT: INCLUDE 730,033
15000351 12/25/2003 VLF LEACH PAD IVB 8,042 082 #10 USD VFRAMINE FACILIT: INCLUDE 4546625
15000352 12/23/2003 VLFLEACH PAD IVB 1,070, 683 186 USD VERAMINE FAGILIT INCLUDE O44 528
15000353 12/25/2003 VLF LEACH PAD IVB 1.128 383 126 USD VFRAMINE FACILIT INCLUDE 637,936
15000354 12/25/2003 VLF LEACH PAD IVB TEMPORARY 219,288 24 USD VWFRAMINE FACILIT INCLUDE 123,976
15000355 12/25/2003 PSSA lV 1,129,182 126 USD VEFRAMINE FACILIT INCLUDE 638,388
15000356 12/25/2003 PIPING HEADER 1,064,922 118 USD NFRAMINE FACILIT INCLUDE 643,515
15000357 12/25/2003, PSSA PHASE | PIPING 50 49? 5 WSs VFRAMINE FACILIT INCLUDE 30,512
15000358 12/25/2003 PSSA PHASE II PIPING af O00 6 USD VFRAMINE FACILIT INCLUDE 34 444
150003859 12/2/2003 PSSA PHASE || PIPING 2004 COST 4716 Q USD VFRAMINE FACILIT INCLUDE 2,546
15000350 12/25/2004 PIPING AND PUMPING PO4015 109 622 9 USD VFRAMINE FACILIT INCLUDE 69 867
15000361 12/25/2004 PHASE IV VLF 2004 6,739 O02 213 USD VERAMINE FACILIT INCLUDE 3,879 781
15000362 12/25/2004 PHASE IV VLF PIPING 9? O97 8 USD VFRAMINE FACILIT INCLUDE 53,022
15000363 12/25/2004 PHASE IV VLF LINER 1,488 409 124 USD VFRAMINE FACILIT INCLUDE 655,907
18000364 12/75/2005 PHASE IV ¥LF PO1070x% 6? 555 3 WSD VFRAMINE FACILIT INCLUDE 36,495
15000355 17/25/2005 PIPING AND PUMPING POSO1S 467 606 26 USD VFRAMINE FACILIT INCLUDE 306,525
15000356 Af 1/2007 VLF PIPING B2,.110 (0) USD VWRRAMINE FACILIT: INCLUDE 56,538
15000367 11/22/2010 VLF PIPING 2f 2,088 (QO) USD VFRAMINE FACILIT: INCLUDE 191,071
15000388 W1/1994 PUMP, PREGNANT SOLUTION #301 131,652 29 USD VFRAMINE FACILIT INCLUDE 23,813
15000363 VAi/1995 PUMP, PREGNANT SOLUTION #302 181 652 29 USD VERAMINE FACILIT INCLUDE 23,613
15000370 1/1/1995 PUMP, PREGNANT SOLUTION #303 181,652 29 USD VFRAMINE FACILIT INCLUDE 23,013
15000371 3/1 f/2011 Pad Injection Technology 2,000 O06 USD NFRAMINE FACILIT INCLUDE 1,407,851
Page 28 of 46

NEWMONT_0000562258

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 7 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
15000572 12/7 27012 MINE DEVELOPMENT- MLE2 354 126 - USD VEFRAMINE FACILIT EXCLUDE -
15000373 12/2 5/2011 MLE2 VLF PREFEASIBILTIY 4 538 348 - USD VFRAMINE FACILIT INCLUDE 3,307,490
15000374 12/23/2011 PROJECT MANAGEMENT P11010 1/7945 (O) Usb VWERAMINE FAGILIT INCLUDE 1,296,787
15000373 12/23/2011 MLE PERMIT ENGINEERING 329,270 (QO) USD VFRAMINE FACILIT INCLUDE 239,957
15000376 12/25/2011 VWLF PHASE 5 2011 MONEY 9,181,972 (0) USD VWFRAMINE FACILIT INCLUDE 6,691,409
15000377 12/25/2011 VLF PHASE 5 2011 MONEY 76,184 (QO) USD VWERAMINE FACILIT INCLUDE 55,519
15000378 12/23/2011 VLF PHASES 2011 MONEY 1,048, 446 (QO) USD NFRAMINE FACILIT INCLUDE 1,126,436
15000379 12/8/2011 PERIMETER YARD PIPING 130,129 (QO) USD WFRAMINE FACILIT: INCLUDE 93,132
15000380 1/20/2012 CONTRACT SERVICES 282 649 - USD VFRAMINE FACILIT INCLUDE 210,840
15000381 12f7Hf2012 = PAD INJECTION HOLES 50S 623 - USD VFRAMINE FACILIT INCLUDE 339 691
15000382 1/25/2012 LINER MODIFICATIONS 66,103 - USD VFRAMINE FACILIT INCLUDE 49/26
13000383 1D/30/2012 VLF PIPING 184.377 USD VFRAMINE FACILIT INCLUDE 138,801
15000384 B/1 7/2011 WATERLINE-GILLETTE TURNOUT 337 O01 (0) USD YVFRAMINE FACILIT INCLUDE 23f G29
15000385 Bi1 1/2011 COUNTY ROAD 82 RELOCATION 2,(03,099 (0) USD VFRAMINE FACILIT INCLUDE 1,944,137
15000386 O/7 5/201 1 SECURITY MODS 2011 P11036 1731 064 (OQ) USD VEFRAMINE FACILIT INCLUDE W410?
15000337 V/25/2011 MSIP PROJECT P10003 30/ 995 (O) USD VFRAMINE FACILIT INCLUDE 71,955
15000388 1/23/2011 VLF PHASE 5 2010 MONEY 16,704 845 (0) USD VFRAMINE FACILIT: INCLUDE 11,708,854
15000388 1/29/2011 VLF PHASE 5 2010 MONEY 433,884 (OQ) USD VERAMINE FAGILIT INCLUDE 304,120
{8000390 Vf25/2071 VLF FHASE 5S 2010 MONEY 2.467 G39 (0) USD VFRAMINE FACILIT INCLUDE 1,729,631
15000331 {2/2 5/2011 PAD INJECTION HOLES 619 360 (0) USD VERAMINE FACILIT INCLUBE 451 362
15000392 12/8/2011 PERIMETER YARD PIPING 605,323 (Q) USD VFRAMINE FACILIT INCLUDE 433,224
15000393 12/25/2011 MINE DEVELOPMENT- MLE 604 256 (O} USD VFRAMINE FACILIT EXCLUDE -
15000394 24/2013 SAMPLE REJECT CONTAINMENT Af O50 (0) LISD VFRAMINE FACILIT CACLUDE -
750003895 Pf BI2013 LINE BORING £1,420 - USD VEFRAMINE FACILIT INCLUDE 54 566
15000396 4/30/2014 PAD INJECTION HOLES 2013 866, 096 224,119 USD VFERAMINE FACILIT INCLUDE {15,898
15000397 12/31/2014 VLF PIPING 47 306 47,5065 USD VFRAMINE FACILIT INCLUDE 47,485
15000398 12/31/2014 PAD INJECTION HOLES 2014 502 916 493,271 USD VEFRAMINE FACILIT INCLUDE 440, 680
15000400 6/30/2015 MISC LAND SUPPORT 26,591 26,591 USD VFRAMINE FACILIT INCLUDE 26,834
{6000000 11/1472012 DIESEL FILTRATION FOR FUEL ISL 2 483 - USD GHINERY - MHNE EG INCLUDE 21,431
16000001 qV/T/1995 CRANE, &0 TON-GROVE RT980 1 2a (Q) WSD JHINERY - MINE EG INCLUDE 962
16000002 4/1/1996 80 TON CRANE-GROVE 301 994 (O} USD JHINERY - MINE EG INCLUDE 39,175
16000003 V14/1995 CRANE-GROVE-BUY OUT LEASE 45,637 (O) USD sHINERY - MINE EG INCLUDE 10,063
16000005 Af2 4/7998 CRANE, SHOVEL SUPPORT 95,763 . USD SHINERY - MINE EC INCLUDE 12,719
16000006 Af?6(201 1 CRANE, LINK BELT CRANE 725,645 7 USD THINERY - MINE EG INCLUDE 536,643
16000007 6/12/2006 CRANE, BOOM EXTENSION RT980 da 235 - USD “HINERY - MINE EC INCLUDE 30,333
15000008 12/23/2001 BRIDXSE CRANE, TRUCKSHOP 471267 - USD JHINERY - MINE EC INCLUDE 212,0/0
16000009 3/21/1994 Forklift, Hyster HS00XL Q - USD SHINERY - MINE EC INCLUDE 0
16000010 4/1/1996 DION DOZER-CATERPILLAR AG? 410 - USD SHINERY - MINE EG EXCLUDE -
1600001 1 {0/1/2009 DOZER, MAZUMA LEASE SALES TAX 18 960 . USD THINERY - MINE EG INCLUDE 7,295
16000012 10/1/2009 DOZER, MAZUMA LEASE SALES TAX 18,970 - USD SHINERY - MINE EC INCLUDE 7,299
16000013 1/1/1995 LOADER,-992D CATERPILLAR 14 455 - WSs JHINERY - MINE EC INCLUDE 2,028
16000014 4/4/1996 997D LOADER-CATERPILLAR 765 693 - USD SHINERY - MINE EC INCLUDE 241 B02
16000015 4/4/1996 99712 LOADER-CA TERPILLAR 765 693 USD GHINERY - MINE EG INCLUDE 291 3802
16000016 1126/1997 SHOVEL, HITACHI EA 2500 3,040 304 - USD SOINERY - MINE EG EXCLUDE -
16000017 1/25/2002 DION DOZER-CATERPILLAR 102,355 - USD sHINER'Y - MINE EG LU LE -
16000019 22542002 DOZER, 834G RUBBER TIRE DOZER 623 908 - USD “HINERY - MINE EC INCLUDE 2* 6,990
{6000020 6/25/2004 DOZER, CAT D6 VLF DOZER 133,429 - USD SHINERY - MINE EC INCLUDE 14.537
160000? 1 Bf25/2005 PAD DOZER GPS Bf 133 - WSD SHINERY - MINE EG INCLUDE 9/12
16000022 6/16/2009 DOZER, CAT DSR 208, 13/7 - USD JHINERY - MINE EG INCLUDE 46,916
15000073 1/1/1995 LOADER, 9970) CATERPILLAR 14.455 (0) USD JHINERY - MINE EG INCLUDE 2,028
16000024 4/1/1996 997D LOADER-CATERPILLAR 763,693 (QO) USD JHINERY - MINE EG INCLUDE 291,802
16000025 1/25/2007 9927D LOADER-CA TERPILLAR 192? O73 . USD SHINERY - MINE EC INCLUDE f3,198
16000026 1/2542007 9970 LOADER-CATERPILLAR 19? O73 - USD SHINERY - MINE EC INCLUDE 13,198
16000027 1/25/2002 997D LOADER-CATERPILLAR 192 O73 - USD JHINERY - MINE EG INCLUDE 43,198
16000029 1O/2 5/2001 SHOVEL, HITACHI] Ex5500 3,890 432 USD SHINERY - MINE EC INCLUDE 782,304
Page 29 of 46

NEWMONT_0000562259

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 8 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
16000030 11/25/2002 SHOVEL, SPARE 5500 LIP 201,736 - USD JHINERY - MINE EG INCLUDE 65,225
16000031 10/25/2012 SHOVEL, HITACHI SVVING BEARING 466,731 - USD THINERY - MINE EG INCLUDE 608,401
16000032 6/14/2012 SHOVEL ExXS500-FRAME 602, /69 - Usb JHIN_ERY = MINE EC INCLUDE 453,442
16000033 12/23/2003 SHOVEL, PP] ADJUSTMENT 25,090 - USD sHINERY - MINE EC INCLUDE 6,991
16000034 12/25/2004 SHOVEL, HITACHI EX5500 1,234 892 (0) USD -HINERY - MINE EG INCLUDE 400, O00
16000035 2f2 1/2002 SHOVEL, HITACHI] EXS500 3,729 694 . USD SHINERY - MINE EG EXCLUDE -
16000036 11/25/2005 SHOVEL, HITACHI EA5500 LIP 274,399 USD ~HINERY - MINE EC EXCLUDE -
16000037 8/20/2012 SHOVEL, HITACH!] E%5500 3,444 258 - USD JHINERY - MINE EC EXCLUDE -
16000038 12/23/2003. SHOVEL, PP! ADJUSTMENT 177 O52 - USD SHINERY - MINE EC INCLUDE 49 331
16000033 OA 2005 SHOVEL, REBUILD 1,141,103 - USD SHINERY - MINE EG INCLUDE 395, (55
16000040 1/2 5/2001 SHOVEL, HITACHI] EA 2500 1,802 955 - USD -HINERY - MINE EG EXCLUDE -
16000041 12/23/2003 SHOVEL, PP! ADJUSTMENT 38 934 USD JHINERY - MINE EG INCLUDE 10,848
16000042 2/26/1998 LOADER, SKIDSTEER 27,645 - USD SHINERY - MINE EGC INCLUDE 3,679
16000043 ow T/2012 ENGINES K1S00E PCSS00 SHOVEL 206,953 - USD SHINERY - MINE EC INCLUDE 150,301
16000044 ti) FF2012 ENGINES KTAS0O EX2500 SHOVEL 168,410 - USD “HINERY - MINE EG EXCLUDE -
16000045 B/F/2012 ENGINES, OQSK45 SHOVELS 222,432 ” USD SHINERY - MINE EG INCLUDE 169,180
16000046 Bi f2012 ENGINES, Q5K45 SHOVELS 222, 487 - USD “HINERY - MINE EC INCLUDE 169,180
15000047 B/23/2012 ENGINES, QSK45 SHOVELS 226,308 - USD JHINERY - MINE EC INCLUDE 178,021
{BO00048 7/16/2070 SHOVEL EXS500-UNDERCARAGE 2010 1.800 561 - USD SHINERY - MINE EGC INCLUDE 1,144,007
16000049 4/1 a/2008 SHOVEL, HITACHI] EASSO0 1,739, 405 - USD SHINERY - MINE EG EXCLUDE -
16000050 9/1/2011 DOZER, CAT 010 T 1,195,713 - USD JHINERY = MINE EG INCLUDE 636,717
16000051 1/26/2008 SHOVEL, HITACHI] EX5500 BUCKET 135. 325 - USD sHINERY - MINE EC EXCLUDE -
16000052 2A 2008 SHOVEL, KOMATSU PCSSO0 5,985 O34 - LISD SHINERY - MINE EC INCLUDE 2,041,995
16000053 PAP ODE SHOVEL, KOMATSU UNDERCARRIAGE 1,310, 498 - USD SHINERY - MINE EG INCLUDE 556,601
16000054 WTI2Z011 SHOVEL, KOMATSU BUCKET FRONT 540 6388 - USD sHINERY - MINE EG INCLUDE 345,585
16000055 Af2 9/2071 LOADER, LETOURNEAYU L-1850 6.555 770 - USD “OINERY - MINE EG INCLUDE 2,580,184
16000036 10/14/2010 LOADER, SKIDSTEER BOBCAT 3f 107 - USD JHINERY - MINE EC INCLUDE 16,136
1600005 / 11/18/2011 LOADER, COMPACT TRACK G4 B95 - USD SHINERY - MINE EC INCLUDE 55,904
{6000056 Bf2 2006 SHOVEL, HITACHI! UNDERCARRIAGE 480 1545 - USD GHINERY - MHNE EG INCLUDE 174,134
16000059 1/23/2006 LIP, BUCKET REPAIR 61,104 - WSD JHINERY - MINE EG INCLUDE 10,818
16000050 Sf 0/2007 SHOVEL FRONT & BOOM ExXS500 386 90" - USD JHINERY - MINE EG INCLUDE 171,150
16000061 3/28/2011 ENGNE SUB-COMPONENTS 393,958 - USD sHINERY - MINE EG INCLUDE 270,308
16000062 AL272008 DOZER, CAT DITOR f3/ 644 . USD SHINERY - MINE EC INCLUDE 360,000
160000683 10/2/2008 DOZER, CAT &34H RTD Pfr tte 7 USD THINERY - MINE EG INCLUDE 474 000
16000064 1/4/2000 PPAADJ2013B PPA ADJUSMENT 2013 - - USD “HINERY - MINE EC INCLUDE -
15000063 8/26/1988 TRUCK, (69 LUBE 28 682 - USD JHINERY - MINE EC INCLUDE 9229
16000066 B/5/2005 BUCKET TRUCK 33,443 - USD SHINERY - MINE EC INCLUDE 468/
16000067 W/1/1997 TRUCK, #73 LUBE 45% 135 - USD SHINERY - MINE EG INCLUDE 61.664
16000068 12/25/2004 TRUCK, LUBE (HT40515) 275 206 8,707 USD THINERY - MINE EG INCLUDE 2f 146
160000689 12972012 TRUCK, 7/73D LUBE 814, 5/8 - USD SHINERY - MINE EC INCLUDE 545,943
16000070 3/29/2002 BOOM TRUCK, 28 TON 150 O00 - WSs JHINERY - MINE EC INCLUDE 168.514
1600007 1 1/23/2003 MANLIFT, BOOM TEREX 100FT 97 O10 - USD SHINERY - MINE EC INCLUDE 17,013
160000 /? VA1i1995 BOOM HOIST MTD ON L¥46016 38 181 (0) USD GHINERY - MINE EG INCLUDE 5 35/7
16000073 4feni2012 VVELDER 10 4/74 - WSD sHINERY - MINE EG INCLUDE 6,363
1600007 4 Af25(2012 VVELDER 10,474 - USD sHINER'Y - MINE EG INCLUDE 6,363
16000075 4f29/2010 BOOMLIFT, 60 FT TELESCOPIC 79/23 - USD “HINERY - MINE EC INCLUDE 34,537
16000076 VW/1/1995 VWELDER, HDPE 59,3710 (0) USD SHINERY - MINE EC INCLUDE 8,435
1600007 7 BALAISSF 997D TRANSMISSION - SPARE 14,193 - WSD SHINERY - MINE EG INCLUDE 1,923
16000085 17/416/2009 HAUL TRUCK-CAT 7S3F 1,920 276 - USD JHINERY - MINE EG INCLUDE 1,823, /72
15000086 11/78/2009 HAUL TRUCK-CAT 7S3F 1,923,276 - USD JHINERY - MINE EG INCLUDE 1,843,869
16000088 V/1/1997 997 REAR DIFFERENTIAL 28,312 (QO) USD JHINERY - MINE EG INCLUDE 3,836
1600009? 1/25/2007 fi fGQHAUL TRUCK-CATERPILLAR 124 7/34 . USD SHINERY - MINE EC INCLUDE 2f 637
16000033 11/25/2002 777CLOWBOY CARRIER CONVERSION 1? 400 - USD SHINERY - MINE EC INCLUDE 2 146
16000095 4/1/1996 777C HAUL TRUCK-CATERPILLAR 497 fi (QO) USD JHINERY - MINE EG INCLUDE £00 BOD
16000096 1/25/2002 77f*CHAUL TRUCK-CATERPILLAR 124, 764 USD SHINERY - MINE EC EXCLUDE -
Page 30 of 46

NEVWMONT_0000562260

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 9 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)

16000097 {25/2007 #2 ?7C HAUL TRUCK-CATERPFILLAR 124 784 - USD JHINERY - MINE EG INCLUDE 27 B37
16000098 1/1/1995 TRUCK, 77 7C-CATERPILLAR 12 366 (Q) USD THINERY - MINE EG INCLUDE 3,459
16000088 4/1/1996 PffG HAUL TRUCK-CATERPILLAR 497 771 (O) Usb JHIN_ERY = MINE EC INCLUDE 200,000
16000100 1/25/2002 77F GQ HAUL TRUCK-CATERPILLAR 124,784 - USD sHINERY - MINE EC INCLUDE 2f 63/7
16000101 B/1/1996 f7*X HAUL TRUCK - CATERPILLAR 655 934 (0) USD -HINERY - MINE EG INCLUDE 200,000
16000102 8/25/2003 ff HAUL TRUCK-CAT 161 S&9 . USD SHINERY - MINE EG INCLUDE 34 529
16000103 B/1/1997 TRUCK, 77?C HAUL TRUCK 726,219 USD ~HINERY - MINE EC INCLUDE 191,059
16000104 8/41/2000 HAUL TRUCK- CATAPILLAR 735B 317 399 - USD JHINERY - MINE EC INCLUDE 749,979
16000108 2/20/2002 HAUL TRUCK- CATAPILLAR 785B 12 286 - USD SHINERY - MINE EC INCLUDE 2,f2 1
16000106 Gf 1 1/2000 HAUL TRUCK- CATAPILLAR “858 317 S89 - USD SHINERY - MINE EG INCLUDE (5,579
16Q00010¢ 212 2002 MAUL TRUCK- CATAPILLAR 7/858 12 286 - USD -HINERY - MINE EG INCLUDE 2/21
160001 12 9/25/2001 HAUL TRUCK- COMPONENT PARTS 294 563 USD JHINERY - MINE EG INCLUDE 6/7 690
16000127 1/25/2004 HAUL TRUCK-CAT 7S3C G32, 667 - USD SHINERY - MINE EGC INCLUDE 383,491
16000128 {2/9/2004 HAUL TRUCK-CAT #930 138, (34 (0) USD SHINERY - MINE EC INCLUDE 40,738
16000123 1OA6/2012 HAUL TRUCK BEDCAT 793D 241 580 - USD THINERY - MINE EG INCLUDE 106,807
16000130 4/16/2012 HAUL TRUCK BEDCAT /93F 241 580 . USD SHINERY - MINE EG INCLUDE 140,706
15000131 2/1 312012 HAUL TRUCK-CAT 7S3F 3,064 220 - USD “HINERY - MINE EC INCLUDE 2,4 16,/94
15000132 2/24/2012 HAUL TRUCK-CAT 793F 3,9Df 247 - USD JHINERY - MINE EC INCLUDE 2,8/ 2,064
16000134 12/2772010 HAUL TRUCK-CAT 7S3D 3.037 884 - USD SHINERY - MINE EGC INCLUDE 2,405 943
16000137 12/2772010 HAUL TRUCK-CAT 793D 3,037 864 - USD SHINERY - MINE EG INCLUDE 7 356 583
16000139 12/27/2010 HAUL TRUCK-CAT 793D 3,037 864 - USD JHINERY = MINE EG INCLUDE 2,308,174
16000141 12/27/2010 HAUL TRUCK-CAT 793D 3,037 864 - USD sHINERY - MINE EC INCLUDE 2,979,330
16000151 2/2/2007 HAUL TRUCK-CAT 7930 2,a0F 104 - LISD SHINERY - MINE EC INCLUDE 1,485,034
1600015? Off POOF HAUL TRUCK-GAT 7S3D 2,412 304 - USD SHINERY - MINE EG INCLUDE 1,570 423
16000156 1/204 2006 HAUL TRUCK-CAT 7930) 1,402 732 USD sHINERY - MINE EG INCLUDE 983,541
16000160 3/1 142009 BACKHOE CASE 580 SM 33,502 - USD “OINERY - MINE EC INCLUDE 17,929
16000161 12/17/2002 HITACHI EX800 EXCAVATOR 503,513 - USD JHINERY - MINE EC INCLUDE 62,145
16000162 10/4/2012 SLOPE RADAR 2012 /63,118 - USD SHINERY - MINE EC INCLUDE A32 926
{6000163 O27 a/2011 GER VOID MONITERING 116,375 - USD GHINERY - MHNE EG INCLUDE 71.503
16000164 6/25/1998 EFARTHYVORKS NPV SCHEDULER #1495 - WSD JHINERY - MINE EG INCLUDE 2,42
16000165 12/25/2000 HIGHYVALL MONITORING- So | - USD JHINERY - MINE EG INCLUDE 3,657
16000166 T2/23/2005 GPS 2f 442 - USD sHINERY - MINE EG INCLUDE 2,108
16000167 O/T 2007 (SPS - AQUILA 116,623 . USD SHINERY - MINE EC INCLUDE 14,125
16000188 V2272010 PIEZOMETER 44,152 7 USD THINERY - MINE EG INCLUDE 17,501
16000169 2/5/2010 GPS- AQUILA 132,410 - USD “HINERY - MINE EC INCLUDE 37 006
15000170 28/2010 GPS- AQUILA 30, 360 - USD JHINERY - MINE EC INCLUDE 15,576
16000171 Sf25/ 1998 MINING RECEIVER - LASER 13,296 - USD SHINERY - MINE EC INCLUDE 1,486
160001 72 12/25/2004 GPS AGS 383 - USD SHINERY - MINE EG INCLUDE G2 536
16000173 VALN997 BACKUP GPR SYSTEM 34 979 . USD THINERY - MINE EG INCLUDE 3,940
16000174 12/18f2009 HIGH WALL SCANNER 159 952 - USD SHINERY - MINE EC INCLUDE 43,434
16000173 1/22/2010 PIEZOMETER 441,152 - WSs JHINERY - MINE EC INCLUDE 11,501
16000176 TAS/T997 LASER GRADE DISPLAY 28, G00 - USD SHINERY - MINE EC INCLUDE 6,933
160001 (7 16/24/1998 GLOBAL POSITIONING SYSTEM 124, 224 (0) USD GHINERY - MINE EG INCLUDE 13,993
16000178 Tf25/2000 HIGHYVALL MONITORING- 39,710 - USD SOINERY - MINE EG INCLUDE 4 357
16000179 1/22/2010 PIEZOMETER 471 152 - USD sHINER'Y - MINE EG INCLUDE 17,901
16000180 4/22/2010 PIEZOMETER 41 1952 - USD “HINERY - MINE EC INCLUDE 17,301
{6000181 12/1/1996 CN SOLUTION - ANALYTICAL EQUIP 19.127 (0) USD SHINERY - MINE EC INCLUDE 2,180
16000182 17/1/1996 GPR SOFTVVARE 3.711 - WSD sHINERY - MINE EG INCLUDE a3
16000185 10/15/1993 TRUCK 773B WATER -CATERPILLAR 399 146 (O) USD JHINERY - MINE EG INCLUDE 118,297
15000186 V3/2001 Haul Truck 0 (0) USD JHINERY - MINE EG INCLUDE 0
16000187 1/1/1995 SITE POWER DISTRIBUTION 377,163 (QO) USD JHINERY - MINE EG INCLUDE 63,365
16000188 W1/1994 DRILL INGERSOLL RAND DM45E & OPS . USD SHINERY - MINE EC INCLUDE pas
16000183 4/4/1996 INGERSOLL RAND DRILL 313,096 - USD SHINERY - MINE EC INCLUDE 44 494
16000190 1/1/1995 DRILL - INGERSOLL RAND DM45E ¢ 200 - USD JHINERY - MINE EG INCLUDE 1.052
16000191 4/1/1996 DRILL - INGERSOLL RAND DM45E 313,090 USD sHINERY - MINE EC INCLUDE 4d 4g4

Page 31 of 46

NEWMONT_0000562261

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 10 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
16000193 AlT/1996 DRILL - INGERSOLL RAND DM45E 313, 080 - USD JHINERY - MINE EG INCLUDE 44 494
16000194 70/1/2009 DRILL, MAZUMA LEASE SALES TAX 18,970 - USD THINERY - MINE EG INCLUDE 9 061
16000195 1235/2002 INGERSOLL RAND DRILL 78,500 - Usb JHIN_ERY = MINE EC INCLUDE 10,215
16000196 1/25/2002 INGERSOLL RAND DRILL 78,500 - USD sHINERY - MINE EC INCLUDE 10,215
16000197 1/25/2002 INGERSOLL RAND DRILL 76500 - USD -HINERY - MINE EG INCLUDE 10,215
16000198 3/21/2001 DRILL, DRILLTECH DS5SP 876 5911 . USD SHINERY - MINE EG INCLUDE 155 B40
16000199 12/11/2001 DRILL, DRILLTECH D55SP 923,336 USD ~HINERY - MINE EC INCLUDE 155,040
16000200 12/26/2002 DRILL, DRILLTECH D55SP 873,710 - USD JHINERY - MINE EC EXCLUDE -
16000201 12/26/2002 DRILL, DRILLTECH D55SP 873,710 - USD SHINERY - MINE EC INCLUDE 155,04)
16000270? VW2hi2012 DRILL, SANDVIK DI600 A7A PHA - USD SHINERY - MINE EG INCLUDE 322 9? 1
16000203 fen 2004 WATER TRUCK - DRILL SUPPORT 60,443 - USD -HINERY - MINE EG INCLUDE ? 457
16000204 T/31/2007 DRILL, DRILLTECH DS5SP 1,2/1,807 USD JHINERY - MINE EG INCLUDE 33/600
16000205 5/13/2008 DRILL, SANDY IK DXxABO0 550 026 (0) USD SHINERY - MINE EGC INCLUDE 187,871
160002D6 5/10/2010 DRILL, SANDVIK D25 8/4811 - USD SHINERY - MINE EC INCLUDE 471,485
16000207 AS20114 DRILL, DRILLTECH D55SP 1,636,604 - USD THINERY - MINE EG INCLUDE 1,114,350
16000208 1/1/1995 LIGHT PLANT, ALLMAND BROS. 15,514 (O) USD ~HINERY - MINE EG INCLUDE 2,147
150002039 11/26/1997 ALLMOND MAXI-HEAT MOD MHTL‘5 2? 144 - USD “HINERY - MINE EC INCLUDE 3,678
15000210 Mv2o/2012 LIGHT PLANT ALMAND BROTHERS 9 592? - USD JHINERY - MINE EC INCLUDE 6,024
160002 11 OPP a/2012 MAAI-HEAT MOD MH1000 32, fa? - USD SHINERY - MINE EGC INCLUDE 21,607
160002 12 1/4/2009: GRADER 16M CAT 563, 75? - USD CHINERY - MINE EG INCLUDE 445 000
160002 13 Af af1993 BACKHOE 255C-CATERPILLAR TRACK 103,257 - USD JHINERY = MINE EG INCLUDE 14,986
16000214 4/25/2003 BED - PHASE IV BO O00 - USD sHINERY - MINE EC INCLUDE 9681
16000215 fA 2003 WELDING FOR HAUL TRUCKS/BED Sf OF? - LISD SHINERY - MINE EC INCLUDE 4 48/
16000216 6/14/1991 INTEGRATED TOOL CARRIER 103, 000 - USD SHINERY - MINE EG INCLUDE 15 446
160002 1/ {2/24/2009 930G PROCESS 174,000 USD sHINERY - MINE EG INCLUDE 45,051
160002718 3/8/1995 FORKLIFT (ELECTRIC) ACE 30 EV 13,390 (QO) USD “OINERY - MINE EG INCLUDE 1,879
16000719 1/30/2001 FORKLIFT, VWVIGGINS TIRE HANDLER 30/7 S15 - USD JHINERY - MINE EC INCLUDE 46 246
16000220 10/2 5/2001 FORKLIFT, ELECTRIC ECG-32 33,510 - USD SHINERY - MINE EC INCLUDE Aoi
160002? 1 12/1ff72012 = =FORKLIFT DOOSON G-25-P-5 PLUS 26,001 - USD GHINERY - MHNE EG INCLUDE 19 463
1600022? 1272012 FORKLIFT DOOSON G-25-P-5 PLUS 20 O01 - WSD JHINERY - MINE EG INCLUDE 19 463
16000224 4/1/1996 16G MOTOR GRADER-CATERFILLAR 194 440 (O} USD JHINERY - MINE EG EXCLUDE -
16000225 V25/2002 16G MOTOR GRADER-CATERPILLAR 43, 794 - USD sHINERY - MINE EG EXCLUDE -
16000226 11/25/2005 166 MOTOR GRADER-UPGRADEPOS(32 179 367 . USD SHINERY - MINE EC EXCLUDE -
16000227 AfAnl2012 FNGINE 3516 793D TRUCKS TRUCKS 334 038 7 USD THINERY - MINE EG INCLUDE 110,537
16000228 427312012 ENGINE 3516 793D TRUCKS 3027 2705 - USD “HINERY - MINE EC INCLUDE 151,711
15000279 4/25/2012 ENGINE 3516 /93D TRUCKS 488 089 - USD JHINERY - MINE EC INCLUDE 455,190
16000230 12/2012 ENGINE 3516 793D TRUCKS 216,868 - USD SHINERY - MINE EC INCLUDE 153,580
16000231 B/5/2012 ENGINE 3516 7938D TRUCKS 192 800 - USD SHINERY - MINE EG INCLUDE 153,391
16000232 Bf/S/f2012 ENGINE 4516 793D TRUCKS 212,203 . USD THINERY - MINE EG INCLUDE 150,391
16000233 12/20/2002 DUMP BODY 179,434 - USD SHINERY - MINE EC INCLUDE -
16000234 10/15/1991 INTEGRATED TOOL CARRIER 107 546 (QO) WSs JHINERY - MINE EC INCLUDE 16,128
16000235 of 1/2002 ITZ&G INTEGRATED TOOL CARRIER 118, 3500 - USD SHINERY - MINE EC INCLUDE 14,626
16000236 32 1/2001 MANLIFT, TEREX TB66 66 715 USD GHINERY - MINE EG INCLUDE 8 342
16000237 1/1/1995 TANK, FOR WATER TRK P45 13,250 (D) WSD sHINERY - MINE EG INCLUDE 2,063
16000238 {2/2/2009 CAT 930G-|T 145,795 . USD sHINER'Y - MINE EG INCLUDE of 995
16000239 42/7 (2007 MOTOR BLOVWER ASSEMBLY FOR 324 90,108 - USD “HINERY - MINE EC EXCLUDE -
16000240 3/6/2008 MOTOR BLOVWER ASSEMBLY FOR 476 85,064 - USD SHINERY - MINE EC EXCLUDE -
16000741 3/1 6/2008 MOTOR BLOVVER ASSEMBLY FOR 428 85 064 - WSD SHINERY - MINE EG EXCLUDE -
16000242 off /2008 MOTOR BLOWER ASSEMBLY FOR 532 oo, 064 - USD JHINERY - MINE EG EXCLUDE -
16000243 5/30/2008 MOTOR BLOWER ASSEMBLY FOR 537 85,064 - USD JHINERY - MINE EG EXCLUDE -
160007244 6/25/2008 MOTOR BLOVVER ASSEMBLY FOR 423 BS 064 - USD JHINERY - MINE EG EXCLUDE -
16000245 7/2/2008 MOTOR BLOWER ASSEMBLY FOR 4245 35 064 . USD SHINERY - MINE EC EXCLUDE -
16000246 B/2 Ri 2008 MOTOR BLOYVER ASSEMBLY FOR 530 85 064 - USD SHINERY - MINE EC Fe XCLUDE -
16000247 10/8/2010 FORIKLIFT,LP GAS FORKLIFT CLARK 32,410 - USD JHINERY - MINE EG INCLUDE 15,805
16000248 12/10/2010 FORKLIFT, DOOSAN G-25P-5 18,995 USD SHINERY - MINE EC INCLUDE 9 6/0
Page 32 of 46

NEWMONT_0000562262

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 11 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
16000249 1/8/2011 FORKLIFT CAT DP/’O 4? 500 - USD JHINERY - MINE EG INCLUDE 21.247
16000250 12f2 1/2011 FORKLIFT, DOOSON G-25-P-5plus 26, 950 - USD THINERY - MINE EG INCLUDE 16,790
160007251 12/25/2010 GEN SET, BACKUP SECURTIY MODS 49 799 - Usb JHIN_ERY = MINE EC INCLUDE gee pele
16000252 12/13/2010 GRADER, 16M CAT 2070 694 400 - USD sHINERY - MINE EC INCLUDE 450,000
16000253 1O/29/2010 GOOSENET TRAILERS BPF 3h 7B - USD -HINERY - MINE EG INCLUDE 1/206
16000254 21/2010 MINING BASESTATION- DRILL 13 57& . USD SHINERY - MINE EG INCLUDE 6,935
16000255 Vi2af2011 PALLET TRUCK, ELECTRIC 13,292 USD ~HINERY - MINE EC INCLUDE 6/87
16000256 1/15/2012 SAFETY A FRAME 36, 140 - USD sHINERY - MINE EC INCLUDE 22,118
16000257 1/70/2074 OIL ANALYSIS MACHINE 141,153 - USD SHINERY - MINE EC INCLUDE 70,786
16000758 12/22/2008 OIL FILTRATION SYSTEM 186 Sf? - USD SHINERY - MINE EG INCLUDE 60,363
16000299 5/2011 SPARE PARTS 14,439 (0) USD -HINERY - MINE EG INCLUDE 6 06 /
160002560 11/25/2006 BUCKET BACK BOARD EXS5500 311,126 USD JHINERY - MINE EG INCLUDE 123,322
16000261 6/19/2006 FORKLIFT, LIFT KING B4 426 - USD SHINERY - MINE EGC INCLUDE 14,371
16000262 B/4/1995 HEATER, TIOGA D TRAIN EXPANSION 16,953 (0) USD SHINERY - MINE EC INCLUDE 2,414
16000263 11/25/2001 JACKS BOSS MAN A? 855 (OQ) USD THINERY - MINE EG INCLUDE 5,526
16000764 12/2 572001 DIESEL FUEL DISPENSING PUMP 35,672 . USD ~HINERY - MINE EG INCLUDE 4451
15000255 12/25/2001 DIESEL STORAGE TANK 417 337 - USD “HINERY - MINE EC INCLUDE 224 068
15000266 12/29/2001 ANTIFREEZE TANK 35,672 - USD JHINERY - MINE EC INCLUDE 19,260
{80002687 12/25/2001 ISO 32 HYDRAULIC OIL TANK 35 872 - USD SHINERY - MINE EGC INCLUDE 19 260
16000268 {2/25/2001 15 40 STORAGE TANK 35 87? - USD CHINERY - MINE EG INCLUDE 19 260
16000259 12/25/2001 AIR COMPRESSOR, 286CFM 125PSIG 121,770 - USD JHINERY = MINE EG INCLUDE 2% O82
16000270 12/25/2001 REFRIGERANT AIR DRYER 16,078 - USD sHINERY - MINE EC INCLUDE 3,576
16000271 12/25/2001 AIR RECEIVER, 3008 GAL iSO0PEkKGS 34 099 - LISD SHINERY - MINE EC INCLUDE 7,984
160002 f? 12/2 5/2001 BOILER WATER PUMP 7-5 HP MOTOR AR 19? (Q) USD SHINERY - MINE EG INCLUDE & 608
160002 73 12/23/2001 BOILER WATER PUMP 7.9 HP MOTOR AS 192 USD sHINERY - MINE EG INCLUDE 3,608
16000274 12/25/2001 BOILER LOOP WATER EXPANSION 96 3/76 - USD “OINERY - MINE EG INCLUDE 46338
16000775 12/25/2001 TRUCK SHOP MCC 480¥V G0, 596 - USD JHINERY - MINE EC INCLUDE 13,428
160002 76 12/2 5/2001 COLD/HOT PRESSURE VVASHER SYSTM 33,474 - USD SHINERY - MINE EC INCLUDE A315
{60002 / 7 {2/2 5f72001 TRUCK TRUCK SPARE PARTS 6,298 (0) USD GHINERY - MHNE EG INCLUDE G12
16000278 12/25/2001 450V SWITCHBOARD TRUCK SHOP 65 S34 - WSD JHINERY - MINE EG INCLUDE 9.332
16000279 12/23/2001 BovVY 140 GIL STORAGE TANK 12/7 648 - USD JHINERY - MINE EG INCLUDE 68,934
16000280 12/23/2001 15V¥ 40 OIL STORAGE TANK 127 648 - USD sHINERY - MINE EG INCLUDE 66534
160007281 12/25/2001 SO V¥ OWL STORAGE TANK 127, 648 . USD SHINERY - MINE EC INCLUDE 68 534
16000282 {2/2 f2D01 10 VW OIL STORAGE TANK 12? 786 7 USD THINERY - MINE EG INCLUDE 65,924
16000283 12/25/2001 WASTE OIL STORAGE TANK 169,073 - USD “HINERY - MINE EC INCLUDE 90/78
150007284 12/23/2001 ANTIFREEZE STORAGE TANK G93, 834 - USD JHINERY - MINE EC INCLUDE 20,380
16000285 12/25/2001 OILY WATER SEPARATOR PUMP 141,040 - USD SHINERY - MINE EC INCLUDE 1,370
16000286 12/25/2001 OILY WATER SEPARATOR 39 790 - USD SHINERY - MINE EG INCLUDE 5.131
16000287 12/25/2001 TRUCK WASH SUMP PUMP 40HP 38 432 . USD THINERY - MINE EG INCLUDE 4 769
160002388 12/25/2001 WATER CANNON 26,223 - USD SHINERY - MINE EC INCLUDE 3,381
16000289 2f2 2/2007 REPLAGEMENT TRUCK BED 223,329 - WSs JHINERY - MINE EC INCLUDE 185,622
16000290 Ah /2007 REPLACEMENT TRUCK BED 223,421 - USD SHINERY - MINE EC INCLUDE 181,813
16000291 H/ 1/200 F REPLACEMENT TRUCK BED 224, 1278 USD GHINERY - MINE EG INCLUDE 182,/07
16000292 11/18/2007 MOTOR BLOYVER ASSEMBLY FOR 327 90 108 - USD SOINERY - MINE EG INCLUDE Ab iuoor
16000293 9/4/2002 WNIT HEATER INSTRUMENT ROOM 98.769 - USD sHINER'Y - MINE EG INCLUDE 12,993
16000294 9/1/2002 UNIT HEATER MECHANICAL ROOM 164617 - USD “HINERY - MINE EC INCLUDE 20,989
16000235 2/20/1999 STING R41 - RESISTIVITY METER 49,497 (0) USD SHINERY - MINE EC INCLUDE 6,203
16000796 12/1/1996 RIDING BROOM FOR MAINT SHOP 4 893 (0) WSD SHINERY - MINE EG INCLUDE 681
16000297 12/1/1996 POSITIVE AIR SUPPLY SYSTEM 9238 (O) USD JHINERY - MINE EG INCLUDE 1,285
15000298 12/1/1996 VVELDING MACH. 4 661 (0) USD JHINERY - MINE EG INCLUDE B49
16000299 12/1/1996 PLASMA CUTTER 5,087 (QO) USD JHINERY - MINE EG INCLUDE f08
16000320 B/1/199F HUCKBOLTER 10,027 (QO) USD SHINERY - MINE EC INCLUDE 1,375
16000301 f/1/1996 HEATER, WASTE OIL INSTALLATION 9 99% (O) USD SHINERY - MINE EC INCLUDE 1,381
16000302 SHV/199F HEATER, VVASTE OIL INSTALLATION 9 995 (0) USD JHINERY - MINE EG INCLUDE Toe
16000303 12/1/1996 HEATER, TIOGA- ADR INSTALLATON 10 858 (O} USD sHINERY - MINE EC INCLUDE 1512
Page 33 of 46

NEWMONT_0000562263

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 12 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
16000504 Of2AL2000 HEATER TIOGA- ADR INSTALLATON 5 376 (0) USD JHINERY - MINE EG INCLUDE 704
16000305 Of 25/2003 JACKS BOSS MAN 16 541 (Q) USD THINERY - MINE EG INCLUDE 2,093
16000306 3/25/1998 JACKS, 50 TON AIR 16,371 (O) Usb JHIN_ERY = MINE EC INCLUDE 2,207
16000307 12/24/2003 VULCANIZER, BELT 32,197 (QO) USD sHINERY - MINE EC INCLUDE ADDS
16000308 1/1/1994 SCBA - BREATHING APPARATUS 16,2787 (0) USD -HINERY - MINE EG INCLUDE 2,601
16000303 VAFI995 WATER STORAGE TANK 91 16& (QO) USD SHINERY - MINE EG INCLUDE 12,865
16000310 V2ZH2013 ENGINE SYSTEM 216,868 USD ~HINERY - MINE EC INCLUDE 2140/6
16000311 2/25/2013 ENGINE SYSTEM 216, 868 - USD JHINERY - MINE EC INCLUDE 215,364
16000312 Sf25/2013 ENGINE SYSTEM 21,529 - USD SHINERY - MINE EC INCLUDE 218,478
16000313 2f2 M2013 ENGINE SYSTEM 216,868 - USD SHINERY - MINE EG INCLUDE 216,198
160003514 HB/2013 Lignt Plant 2013 46, 805 - USD -HINERY - MINE EG INCLUDE 33,326
160003 15 6/30/2014 OlL LAB EQUIPMENT 146, 834 2 459 USD JHINERY - MINE EG INCLUDE 125,951
16000316 6/30/2014 DOZER, 834H RUBBER TIRE DOZER 1,082 837 995,303 USD SHINERY - MINE EGC INCLUDE 907,000
16000317 B/30/2014 DOZER, 010 TRACK 1,121,553 1,030,858 USD SHINERY - MINE EC INCLUDE f3/,000
16000318 6/30/2014 LOADER, CATS93 1, 852 149 1,7°Q2.4274 USD THINERY - MINE EG INCLUDE 1,587,708
16000319 6/30/2014 EXCAVATOR 870 2725 (99 878 USD SHINERY - MINE EG INCLUDE 745,979
15000320 6/30/2014 ENGINE SYSTEM 419 028 (288, 485) USD “HINERY - MINE EC INCLUDE 321,650
15000324 6/30/2014 SHOVEL COMPONENTS 1,129,990 1,038,643 USD JHINERY - MINE EC INCLUDE 1,031,100
{BO003 245 6/30/2014 TIRE TRUCK HANDLER 600 545 557,998 USD SHINERY - MINE EGC INCLUDE 844,302
16000328 8/30/2014 HAUL TRUCK-CAT 7S3F 4.117 500 3,85? 513 USD CHINERY - MINE EG INCLUDE 3,631,885
16000331 VW/31/2015 HAUL TRUCK BED-CAT /93F 200,000 204.361 USD JHINERY = MINE EG INCLUDE 142,256
16000332 6/30/2014 LUBE FILTER UNIT 102,632 33,914 USD sHINERY - MINE EC INCLUDE 8/979
16000333 6/30/2014 MAUL TRUCK BED-CAT /93F 243 611 12 Par LISD SHINERY - MINE EC INCLUDE AOR ID
16000334 ff31/2014 BOOM TRUCK STERLING 150 000 136.314 USD SHINERY - MINE EG INCLUDE 130,499
16000336 O/S0/2014 ENGINE SYSTEM 200, 1/0 213,607 USD sHINERY - MINE EG INCLUDE S26 ,3f2
16000337 O/S0/20714 ENGINE SYSTEM 319 726 213,099 USD “OINERY - MINE EC INCLUDE 327 3f2
16000338 OfS0/2014 ENGINE SYSTEM 155,851 133,149 USD JHINERY - MINE EC INCLUDE 32 f 3/2
16000338 9/30/2014 ENGINE SYSTEM 94 320 48,002 USD SHINERY - MINE EC INCLUDE 32 f 32
{6000340 O/30/2014 ENGINE SYSTEM 146,912 127,196 USD GHINERY - MHNE EG INCLUDE 32 f Of?
16000341 WS0/2014 ENGINE SYSTEM 2a 22 196.655 WSD JHINERY - MINE EG INCLUDE Be Tele
16000342 9/30/2014 MANLIFT- ELEVATED WORK PLATFORM 11,834 9/763 USD JHINERY - MINE EG INCLUDE 10,6516
16000343 9/30/2014 TRUCK JACK 44 334 36,576 USD sHINERY - MINE EG INCLUDE 39 82/
16000344 Of30/2074 LIGHT PLANTS 39 102 32,259 USD SHINERY - MINE EC INCLUDE 35, 127
160003845 Of30/20714 DOZER, CAT REMOTE 100, 765 68,169 USD THINERY - MINE EG INCLUDE 96,395
15000346 10/31/2014 LOADER, SKIDSTEER 27 132 24,745 USD “HINERY - MINE EC INCLUDE 243/65
15000347 12/31/2014 SHOVEL UNDERCARAGE 2014 2,200,992? 2,019,515 USD JHINERY - MINE EC INCLUDE 2,449 191
16000348 12/31/2014 ORILL, DRILLTECH D25KS 4.027 3/5 G55,029 USD SHINERY - MINE EC INCLUDE 976,244
16000349 12/31f2014 LUBE TRUCK REBUILD 196 197 171,673 USD SHINERY - MINE EG INCLUDE 181,928
16000350 12/31/2014 SHOVEL COMPONENTS 2014 1,128,410 893,325 USD THINERY - MINE EG INCLUDE 1,079,086
16000351 V31/2015 REACH FORK PROCESS 104,546 98,2754 USD SHINERY - MINE EC INCLUDE 97 205
16000352 V/31/2015 CARBON TRUCK 266,650 253,520 WSs JHINERY - MINE EC INCLUDE 24/926
16000353 Sf31/2015 HAUL TRUCK BELDHCAT 7S3F HTS3/ 245 695 214,953 USD SHINERY - MINE EC INCLUDE 197 35/6
160003854 BIS1f2015 HAUL TRUCK BEL-CAT /93F HT54/ 245 695 214,983 USD GHINERY - MINE EG INCLUDE 195.514
16000355 HYS1i2015 HAUL TRUCK BED-CAT 793F HTa42 224912 195, 798 USD sHINERY - MINE EG INCLUDE 159,596
16000356 WHST/2015 HAUL TRUCK BEL+CAT /93F 23f O44 220,580 USD sHINER'Y - MINE EG INCLUDE 229,02
16000337 SYS31/2015 LOADER, CAT993 1,133,015 1,111,596 USD “HINERY - MINE EC INCLUDE 1,100,260
16000358 AY31/2015 HAUL TRUCK-CAT (SSF 4 336,820 4 236,431 USD SHINERY - MINE EC INCLUDE A425, 703
18000353 S/31/2015 WATER TRUCK 734 854 240,406 WSD SHINERY - MINE EG INCLUDE 226,064
16000356 6/30/2015 ENGINE SYSTEM 1538, £68 755,460 USD JHINERY - MINE EG INCLUDE 156,923
15000367 B/SU/2015 ENGINE SYSTEM 178,320 174,605 USD JHINERY - MINE EG INCLUDE 175,798
16000368 6/30/2015 ENGINE SYSTEM /93F 176,398 1f2,723 USD JHINERY - MINE EG INCLUDE 139,825
16000389 Bf30/2015 ENGINE SYSTEM /93F 224,25? 219 580 USD SHINERY - MINE EC INCLUDE 1/8827
16000370 B/S0/2015 ENGINE SYSTEM 7932F 224 292 219. 5a USD SHINERY - MINE EC INCLUDE 181,413
16000372 6/30/2015 LOADER, CAT993 (REPLACEMENT) TiS 265 111.978 USD JHINERY - MINE EG INCLUDE 141.562
16000373 6/30/2015 DOZER, TRACK ADDITIONAL 81,415 80,490 USD SHINERY - MINE EC INCLUDE 80,205
Page 34 of 46

NEWMONT_0000562264

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 13 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
16000574 Tf31/2015 ENGINE SYSTEM 793F 200 823 199,429 USD SHINERY - MINE EG INCLUDE 160,765
16000375 {31/2015 ENGINE SYSTEM 793F 287 536 200,540 USD THINERY - MINE EG INCLUDE 291,209
16000376 (f31/2015 ENGINE SYSTEM /93F 219,108 21/586 Usb JHIN_ERY = MINE EC INCLUDE 208,441
1600037 7 6/30/2015 GPS- SYNCHRONIZED LIDAR UNIT 252,662 246,345 USD sHINERY - MINE EC INCLUDE 248,150
16000378 6/30/2015 MODULAR PTX UPGRADE (SHOVEL) 68 250 656.544 USD -HINERY - MINE EG INCLUDE 6/ D031
170000b0 11/26/1997 FURNITURE AND FIXTURES FOR 106 607 . USD NITURE AND FIXTU INCLUDE 12,008
18000001 4f7 3/1996 TRUCK, VWWELDER'S FIELD SERVICE 66,994 USD MOTOR VEHICLES INCLUDE 5,693
1BO00002 12/29/2009 TRUCK, 1996 INT 4700 SERIES 27 269 - USD MOTOR VEHICLES INCLUDE 5,529
18000004 V/TVIE97 TRUCK, PRESSURE WASHER 38, 734 - USD MOTOR VEHICLES INCLUDE 3,313
18000005 Bi2h/1998 TRUCK SANDING/SNOVY PLOVV 63, /20 - USD MOTOR VEHICLES INCLUDE {251
18000006 ofeuw 2001 TRUCK SANDING/SNOV PLOVY 81,327 - USD MOTOR VEHICLES INCLUDE {003
18000007 12/10/2009 BUS 15,066 USD MOTOR VEHICLES INCLUDE 3,055
18000008 12/10/2009 BUS 15,066 - USD MOTOR VEHICLES INCLUDE 3,055
18000009 5/25/2002 TRUCK SKID MOUNTED LUBE {2,525 - USD MOTOR VEHICLES INCLUDE 6,3/0
18000010 2f29/2008 TRUCK, 1997 INTERNATIONAL 4700 40,717 (OQ) USD MOTOR VEHICLES INCLUDE 3.835
18000011 11/15/2010 TRUCK, 2003 STERLING ACTERRA 01,9227 . USD MOTOR VEHICLES INCLUDE 14,987
18000013 11/7/2071 1993 INT TRUCK 24 33/ - USD MOTOR VEHICLES INCLUDE ZT ES
18000015 41/4/2011 INTERNATIONAL 4400 2006 24.129 - USD MOTOR VEHICLES INCLUDE 21,610
18000016 7/1/2011 FORD F&50 PAD INJECTION 40 000 - USD MOTOR VEHICLES INCLUDE 14.370
18000017 1/1/2000 PPAADJ2Z0134 PPA ADJUSMENT 2013 - - USD MOTOR VEHICLES INCLUDE -
18000071 S/23/1995 VAN PROCESS ARMOURED 62,300 - USD MOTOR VEHICLES INCLUDE 5,306
18000027 33/1998 VAN, FORD AEROTECH 95- 13 PASS 21,897 - USD MOTOR VEHICLES INCLUDE 1,896
18000028 10/25/1998 TRUCK FORD F250 SUPERDUTY 1999 21 Bf3 - LISD MOTOR VERICLES INCLUDE 1,894
18000029 10/25/1998 TRUCK, FORD,F350 SUPERDUTY $9 2? 63 - USD MOTOR VEHICLES INCLUDE 2 ooF
18000030 1D/25/19938 TRUCK, 1999 F250 SUPERDUTY 23,306 USD MOTOR VEHICLES INCLUDE 2 O24
138000031 10/25/1998 TRUCK, FORD F250 SUPERDUTY 99 23,368 - USD MOTOR VEHICLES INCLUDE 2,024
18000034 of2 4/7999 TRUCK, FORD F250 1999 22, 02F - USD MOTOR VEHICLES INCLUDE 1,966
18000035 Of? 4/1999 TRUCK, FORD F250 1999 22 GA? - USD MOTOR VEHICLES INCLUDE 1,8/5
{8000036 OF? 4/1S99 TRUCK, FORD F250 1999 27 YA? - USD MOTOR VEHICLES INCLUDE 1,975
18Q00040 Af2 5/2000 TRUCK, FORD F250 2000 22, 643 - WSD MOTOR VEHICLES INCLUDE 1 ba4
18000043 2/26/2001 TRUCK, FORD F250 2001 23, 969 - USD MOTOR VEHICLES INCLUDE 2 064
18000044 2/26/2001 TRUCK, FORD F250 2001 23,969 - USD MOTOR VEHICLES INCLUDE 2,064
{8000045 2/25/2001 TRUCK, FORD F250 27001 23,969 . USD MOTOR VEHICLES INCLUDE 2 064
18000046 2fA6f2001 TRUCK, FORD F250 2001 23, 969 7 USD MOTOR VEHICLES INCLUDE 2 O64
18000047 2/26/2001 TRUCK, FORD F250 2001 235,969 - USD MOTOR VEHICLES INCLUDE 2 064
18000048 3/8/2001 TRUCK, FORD F250 27001 23,969 - USD MOTOR VEHICLES INCLUDE 2,064
18000049 3/28/2001 TRUCK, FORD F230 2007 23,969 - USD MOTOR VEHICLES INCLUDE 2,264
18000050 12/25/2003 TRUCK, FORD F150 2001 19,744 - USD MOTOR VEHICLES INCLUDE 1,/32
18000051 S/1f2002 TRUCK, FORD F180 7002 29,712 - USD MOTOR VEHICLES INCLUDE 2,214
18000052 1/21/2003 TRUCK, FORD 2003 EXPLORER 26,261 - USD MOTOR VEHICLES INCLUDE 2,303
18000056 1/21/2003 TRUCK, FORD F250 2003 24.511 - WSs MOTOR VEHICLES INCLUDE 2,150
18000058 4/5/2004 2004 FORD F250 SD/RC 24 429 - USD MOTOR VEHICLES INCLUDE 2,120
18000059 Af5/2 004 “004 FORD F250 SD/RG 24 429 USD MOTOR VEHICLES INCLUDE 2,120
180000650 HD2005 2005 FORD EAPLORER 24.826 - USD MOTOR VEHICLES INCLUDE LOE
18000061 24/2005 2005 FORD F250 CREWCAB 30,760 - USD MOTOR VEHICLES INCLUDE 2,698
18000062 3224/2005 2005 FORD F250-AUTOMATIC 25,149 - USD MOTOR VEHICLES INCLUDE 2,208
18000063 f2A/2Z005 2005 FORD F2Z50-STANDARD 23,846 - USD MOTOR VERICLES INCLUDE 2,091
18000065 6/1/2005 2005 FORD F250 25.149 - WSD MOTOR VEHICLES INCLUDE ? 7206
18000056 B/1/2005 2005 FORD F250 £3, O46 - USD MOTOR VEHICLES INCLUDE 2,091
18000067 B/ 1/2005 2005 FORD F250 23,046 - USD MOTOR VEHICLES INCLUDE 2,091
18000068 3/19/2009 2009 FORD F250 26,614 - USD MOTOR VEHICLES INCLUDE 3,866
18000089 3/19/2009 4009 FORD F250 26,614 . USD MOTOR VEHICLES INCLUDE 34 366
18000070 12/21/2009 ATY Process 7009 15 793 - USD MOTOR VEHICLES INCLUDE 3,202
1800007 1 12/21/2009 ATV Process 27009 15,793 - USD MOTOR VEHICLES INCLUDE 3,202
18000072 12/2142009 ATV Process 2009 15,793 ~ USD MOTOR VEHICLES INCLUDE 3,202
Page 35 of 46

NEWMONT_0000562265

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 14 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
18000073 12/71/2009 ATV Pracess 7009 15,793 - USD MOTOR VEHICLES INCLUDE 3,202
18000074 SVi2Z012 2011 Ford E-350 12 PASS Van 23,667 - USD MOTOR VEHICLES INCLUDE 10,383
18000073 B6fF {2012 2012 Ford 250 29 888 - Usb MOTOR VEHICLES INCLUDE 13,991
18000076 6/7 2012 2012 Fard 250 29, 888 - USD MOTOR VEHICLES INCLUDE 13,991
18000077 B/f f2012 2012 Ford 250 Crew Cah 33,161 - USD MOTOR VEHICLES INCLUDE 15,532
18000078 B/f f2012 2012 Ford 250 Crew Cab 33,781 . USD MOTOR VEHICLES INCLUDE 15,53?
18000079 B/T 2012 7012 Ford 250 Crew Cab 33,164 USD MOTOR VEHICLES INCLUDE 15,532
18000080 Bf f2012 2012 Ford 250 Crew Cab 33,101 - USD MOTOR VEHICLES INCLUDE 15,532
18000081 6/1/2012 2012 Ford 250 Crew Cab 33,187 - USD MOTOR VEHICLES INCLUDE 15,532
18000062 Bi f2012 2012 Ford 250 Crew Cab 33,161 - USD MOTOR VEHICLES INCLUDE 15,832
18000083 14/19/2012 20135 Ford 250 Single Cab 30,030 - USD MOTOR VEHICLES INCLUDE 16,422
18000084 12/19/2012 2013 Ford 250 Single Cab 30,030 USD MOTOR VEHICLES INCLUDE 15,422
18000085 12/19/2012 2013 Ford 250 Single Cab 30, 030 - USD MOTOR VEHICLES INCLUDE 15,422
18000086 12/19/7012 2013 Ford 250 Crew Cab 33,323 - USD MOTOR VEHICLES INCLUDE 18,223
18000087 12/19/2012 82016 Ford 250 Crew Cab 33,323 - USD MOTOR VEHICLES INCLUDE 16,223
18000091 1/31/2008 2000 FORD F-250 15,018 (O) USD MOTOR VEHICLES INCLUDE 1,379
18000093 24/2010 Z009 FORD F350 34,72" - USD MOTOR VEHICLES INCLUDE 1,969
18000094 1/3/2010 2010 Expedition 34 406 - USD MOTOR VEHICLES EXCLUDE -
{BO00094 AM T2070 F350 FORD 34,456 - USD MOTOR VEHICLES INCLUDE {696
18000036 6/272010 F250 FORD-2011 26 219 - USD MOTOR VEHICLES INCLUDE 6,467
1800009/ 3/2/2010 F250 FORD-2011 20,219 - USD MOTOR VEHICLES INCLUDE 6,467
18000098 5/9/2010 TOUR BUS 7009 TURTLETOP 46 305 - USD MOTOR VEHICLES INCLUDE 11,078
1B00009¢ Sf 1/2040 2010 Ford Exolorer ALT BO 272 - LISD MOTOR VERICLES INCLUDE f 242
18000100 6/18/2010 2011 Ford F-250 26,219 - USD MOTOR VEHICLES INCLUDE 6/51
18000101 9/16/2010 2014 Ford F-250 20,218 USD MOTOR VEHICLES INCLUDE 6/31
138000102 15/2070 2014 Ford F-230 20,219 - USD MOTOR VEHICLES INCLUDE 6, 137
18000103 8/31/2010 2010 Ford F-250 30,476 - USD MOTOR VEHICLES INCLUDE 8,340
180001D4 B/31/2010 2010 Ford F-350 36, 188 - USD MOTOR VEHICLES INCLUDE 9 904
18000105 1/13/2010 27010 Ford F-340 39 103 - USD MOTOR VEHICLES INCLUDE 10,845
18000106 12/13/2010 2011 Ford F-350 CREVV CAB 30,03 - WSD MOTOR VEHICLES INCLUDE 10,452
18000107 9/31/2011 2011 Ford F-330 CREVV CAB 32,716 - USD MOTOR VEHICLES INCLUDE 11,376
18000108 5/31/2011 2011 Ford F-250 28,840 - USD MOTOR VEHICLES INCLUDE 9975
18000108 afS1/2041 2017 Ford F-259 28, 840 . USD MOTOR VEHICLES INCLUDE 9975
18000110 6/31/2011 201171 Ford F-250 29 840 7 USD MOTOR VEHICLES INCLUDE 9.975
18000111 of31/2011 2011 Ford F-250 20,840 - USD MOTOR VEHICLES INCLUDE 99/5
180001 12 31/2071 2011 Ford F-230 26 840 - USD MOTOR VEHICLES INCLUDE Q975
18000113 Af31/2011 2011 Ford F-250 28,840 - USD MOTOR VEHICLES INCLUDE 9/5
18000114 W6/2071 2011 Ford 250- Crew Gab Shart 3/ 599 - USD MOTOR VEHICLES INCLUDE 14.449
18000116 AfPAl2006 2006 FORD F250 #5 610 . USD MOTOR VEHICLES INCLUDE 2,293
1800011/ 4Af24/2006 2006 FORD F250 25,610 - USD MOTOR VEHICLES INCLUDE 2200
18000120 of 1/2006 2006 FORD F150 4 DOOR 29 364 - WSs MOTOR VEHICLES INCLUDE 2,630
180001272 O/2 0/2006 2007 INTERNATIONAL 4300 TRUCK 28,853 - USD MOTOR VEHICLES INCLUDE 5,637
18000123 Of2 B/2006 “O07 EXPLORER 26 2/4 USD MOTOR VEHICLES INCLUDE 2,517
18000124 10/13/2006 2002 CHEY S500 CREVY MINE RESCU 24 095 - USD MOTOR VEHICLES INCLUDE 2.205
18000125 Af? 12007 2007 FORD F150 CREW CAB 30,095 - USD MOTOR VEHICLES INCLUDE 2,fae
18000126 6/14/2007 2008 FORD F250 PICKUP 29,886 - USD MOTOR VEHICLES INCLUDE 2,f13
1800012 / 6/1 4/2007 2008 FORD F250 PICKUP 2f O54 - USD MOTOR VERICLES INCLUDE 2,456
18000128 Bi4 4/2007 “008 FORD F250 PICKUP 2? O54 - WSD MOTOR VEHICLES INCLUDE ? 456
18000729 6/14/2007 2008 FORD F250 PICKUP ff O54 - USD MOTOR VEHICLES INCLUDE 2,456
18000130 B/1 4/2007 2008 FORD F250 PICKUP ef O54 - USD MOTOR VEHICLES INCLUDE 2,456
18000131 ff 0/2007 2008 FORD F250 PICKUP 27,054 - USD MOTOR VEHICLES INCLUDE 2,481
18000132 12/17 72007 = =692004 F350 FORD PICKUP 19,300 . USD MOTOR VEHICLES INCLUDE 1,/05
18000133 4/17/2008 27008 FORD 240 26 413 (O) USD MOTOR VEHICLES INCLUDE 2 652
18000134 4/1 f2008 2008 FORD 250 25,419 (0) USD MOTOR VEHICLES INCLUDE 2 602
18000135 4/1/2008 2008 FORD 250 26,419 (O} USD MOTOR VEHICLES INCLUDE 2,652
Page 36 of 46

NEWMONT_0000562266

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 15 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
18000136 Bf20/2008 7008 CHAMPION SHUTTLE BUS 63 062 (0) USD MOTOR VEHICLES INCLUDE {557
18000137 4/77/2013 2013 Ford E350 VAN 33,098 - USD MOTOR VEHICLES INCLUDE 19,885
18000138 Sf22/2013 KAVVASAKL MULE 12,154 - Usb MOTOR VEHICLES INCLUDE {,0906
18000138 Af? 7/2013 2013 Foard F250 30, 756 - USD MOTOR VEHICLES INCLUDE 16,478
18000140 Af? FP2013 2013 Ford F250 30 756 - USD MOTOR VEHICLES INCLUDE 184/68
18000141 Af? fF f2013 2013 Ford F250 30,756 . USD MOTOR VEHICLES INCLUDE 18,478
180001 42 Af27f2013 7013 Ford F230 30, /56 - USD MOTOR VEHICLES INCLUDE 18,4/6
18000143 Af? 7/2013 2013 Ford F250 30,636 - USD MOTOR VEHICLES INCLUDE 18,405
180007 44 Af? 7 {2013 2013 Ford F250 30, 756 - USD MOTOR VEHICLES INCLUDE 18,478
18000145 Af? (12013 2013 Foard F250 30, 756 - USD MOTOR VEHICLES INCLUDE 16,478
18000146 4f2ti2013 2013 Ford CREVYCAB 250 34,330 - USD MOTOR VEHICLES INCLUDE 20,625
18000147 Af2 7/2013 2013 Ford CREVVCAB F350 35,731 USD MOTOR VEHICLES INCLUDE 21,465
18000748 4/2 (7/2013 2013 Ford F450 35,229 - USD MOTOR VEHICLES INCLUDE 21,165
18000149 AP TT2Z013 2013 Ford F380 32,318 - USD MOTOR VEHICLES INCLUDE 19.416
18000150 Af? fF f2013 2014 Ford EXPEDITTON 338,394 - USD MOTOR VEHICLES INCLUDE 23,065
18000151 Sf2212013 7013 E-350 PASSENGER VAN 21,183 . USD MOTOR VEHICLES INCLUDE 13,082
18000152 2123/2014 2013 Ford F250 33/27 15,334 USD MOTOR VEHICLES INCLUDE 24,839
18000153 2F2B/2014 2013 Ford F250 33,f2t 15,334 USD MOTOR VEHICLES INCLUDE 24,839
18000154 2fe8/2014 2014 Ford Expeditian 38, 086 17,318 USD MOTOR VEHICLES INCLUDE 25,050
18000155 722014 2012 Ford E350 Passenger Van 24 264 17,201 USD MOTOR VEHICLES INCLUDE 17.885
18000156 6/30/2014 2015 Ford F250 Crew Cab 33,990 19,463 USD MOTOR VEHICLES INCLUDE 2f,465
18000157 6/30/2014 2015 Ford F250 Crew Cab 33,990 19,463 USD MOTOR VEHICLES INCLUDE 2,465
18000158 6/30/2014 2015 Ford F250 30 345 24,672 LISD MOTOR VERICLES INCLUDE 24,681
18000159 8/30/2014 2015 Ford F250 30 545 23.6f2? USD MOTOR VEHICLES INCLUDE 24 681
18000160 6/30/2014 2015 Ford F250 30 543 23,672 USD MOTOR VEHICLES INCLUDE 24.507
138000161 6/30/2074 20195 Ford F250 30 345 23,072 USD MOTOR VEHICLES INCLUDE 24.661
18000162 6/30/2014 2015 Ford F250 30, 545 23,672 USD MOTOR VEHICLES INCLUDE 24,581
18000163 6/30/2014 2015 Ford F250 Crew Cab 341/75 26,4865 USD MOTOR VEHICLES INCLUDE 2/614
{8000164 B/30/2014 2015 Ford F250 Crew Cab 34,175 76,406 USD MOTOR VEHICLES INCLUDE 2f 614
18000165 6/30/2014 2015 Ford F250 Crew Cab 33, 990 26,342 WSD MOTOR VEHICLES INCLUDE 2? 465
18000156 6/30/2014 2015 Ford F250 32,216 24 968 USD MOTOR VEHICLES INCLUDE 26,032
18000167 6/30/2014 2015 Ford F350 Crew Cab 35,357 2¢,402 USD MOTOR VEHICLES INCLUDE 28,5170
18000168 B/S0/2074 2013 Ford F250 Crew Cab 34,17 26,486 USD MOTOR VEHICLES INCLUDE “2f 614
18000163 6/30/2014 #015 Ford F250 30 545 20,672 USD MOTOR VEHICLES INCLUDE 24 681
18000170 6/30/2014 2015 Ford F250 30,345 23,572 USD MOTOR VEHICLES INCLUDE 74 661
18000171 6/30/2014 2013 Ford F250 30, 345 23,6f2 USD MOTOR VEHICLES INCLUDE 24,581
180001 73 1/31/2014 SNOW PLOW 2014 B5.175 71,689 USD MOTOR VEHICLES INCLUDE 71,636
180001 74 10/31/2014 SIDE SLOPE BURIAL UNIT 182 43/ 166,309 USD MOTOR VEHICLES INCLUDE {43.437
18000175 12/S/2014 TRUCK, 1 TON UTILITY 40 695 45,608 USD MOTOR VEHICLES INCLUDE 35,797
18000176 12/31f72014 2014 FORDE150 444 SUPERCREVY 45 43" 39,796 USD MOTOR VEHICLES INCLUDE 40,005
20000000 3f25/2003 3D LASER SCANNER 93, 484 - WSs MPUTER EQUIPME INCLUDE 10,005
20000001 12/1/1996 CISCO 2501 ROUTERS 6 O44 - USD MPUTER EQUIPME INCLUDE 6&9
ZO00000? 12/1/1996 PHONE SYS UPGRADES - CARLTON 102.510 USD MPUTER EQUIFME INCLUDE 14,682
20000003 of7/2000 VICTOR HOTEL LEASEHOLD IMPROVM 34 608 - USD MPUTER EQUIPME INCLUDE 3 foi
20000004 1/25/2003 AUDIOMETER TESTING SYSTEM 11,697 . USD MPUTER EQUIPME INCLUDE Tee
20000005 1/26/1997 COPIER, RICOH 21,813 - USD MPUTER EQUIP ME INCLUDE 2,457
20000006 12/31/1998 COLOR SCANNER, FSC 8010 DSP 2 848 - USD MPUTER EQUIPME INCLUDE 2,453
20000007 10/75/2005 SPILT POCKET OUMP CAMERA 30.2727 - WSD IMPUTER EQUIPME INCLUDE 2,983
20000008 12/1/1996 RS VIEW SOFTVVARE 18 903 - USD IMPUTER EQUIPME INCLUDE 1,467
2000000 6/2/2010 MSIP PROJECT P7Q003 11,279 - USD MPUTER EQUIPME INCLUDE 907
20000010 6/2/2010 MSIP PROJECT P710003 214,414 - USD IMPUTER EQUIPME INCLUDE 17,241
20000011 6/2/2010 MSIP PROJECT F7IC003 9514 . USD IMPUTER EQUIPME INCLUDE fas
20000012 8/2/2010 MSIP PROJECT P10003 39 896 - USD MPUTER EQUIPME INCLUDE 3,216
20000013 6/2/2010 MSIP PROJECT P10003 24/60 - USD iMPUTER EQUIPME INCLUDE 1.991
20000014 6/2/2010 MSIP PROJECT P10003 24 400 USD IMPUTER EQUIPME INCLUDE 1,962
Page 37 of 46

NEVWMONT_0000562267

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 16 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
20000015 B/2/2010 MSIP PROJECT P70003 § 000 - USD IMPUTER EQUIFME INCLUDE (24
20000016 10/2 1/2011 LABVVARE LIMS 76,356 - USD MPUTER EQUIPME INCLUDE 19,070
20000017 1/23/2003 LAB DATAMANGEMENT SYSTEM 18,938 - Usb MPUTER EQUIPME INCLUDE 1,575
20000018 7/29/1998 COMPUTERIZATION, DEEP EAPLOR. 140 668 - USD MPUTER EQUIPME INCLUDE 17,106
20000019 hf 25/1999 VULCAN HARDYVARE 36 665 - USD MPUTER EQUIPME INCLUDE 26
20000020 12/25/1999 LAND DATABASE - EXPLORATION 26 941 - USD IMPUTER EQUIPME INCLUDE 2.114
20000021 12/25/2010 CAMERAS & CARD READERS P10036 176,080 USD IMPUTER EQUIPME INCLUDE 42 264
2DQ00022 11/26/1997  PHONE/DATA SYSTEM FOR LAB 38,404 - USD IMPUTER EQUIPME INCLUDE 4 326
20000023 11/26/1997 PHONE/DATA SYSTEM FOR ADMINIST B4 095 - USD MPUTER EQUIPME INCLUDE 9 4/2
ZUO000024 B/7 72010 MSIP PROJECT P10003 11,442 - USD NMIPUTER EQUIFME INCLUDE OU
20000025 6/2/2010 MSIP PROJECT P10003 1/200 - USD MPUTER EQUIPME INCLUDE 1,411
20000026 6/2/2010 MSIP PROJECT P10003 163,887 - USD MPUTER EQUIPME INCLUDE 13,178
20000027 6/2/2010 MSIP PROJECT P 10003 30, O00 - USD MPUTER EQUIPME INCLUDE 2,412
YOOU0U28 6/2/2010 MSIF PROJECT P 10003 30 000 - USD MPUTER EQUIPME INCLUDE 2,412
20000029 6/2/2010 MSIP PROJECT P1000 51,480 - USD IMPUTER EQUIPME INCLUDE 4.140
20000030 6/2/2010 MSIP PROJECT P10003 33,920 . USD IMPUTER EQUIPME INCLUDE 3,130
20000031 6/2/2010 MSIP PROJECT 10003 25 320 - USD MPUTER EQUIPME INCLUDE 2,036
20000032 B/29/1998 MONITORING NETWORK 17/3 - USD IMPUTER EQUIPME INCLUDE 10
20000033 Bie h/2003 lronciad Vater Automation 10, 308 - USD IMPUTER EQUIPME INCLUDE B25
20000034 {2/25/2005 SECURTIY SYSTEM UPGRADE ADR 17 742 - USD MPUTER EQUIPME INCLUDE A7
20000035 6/2/2010 MSIP PROJECT P10003 8,000 - USD iMPUTER EQUIPME INCLUDE 643
20000036 6/2/2010 MSIP PROJECT P10003 33,685 - USD MPUTER EQUIPME INCLUDE 2,109
20000037 5/25/1999 VULCAN SOFTWARE 48 281 - LISD MPUTER EQUIPME INCLUDE 3,789
2OO00038 {f5f200? ESSBASE/HYPERION DATABASE 59 736 - USD IMIPUTER EQUIPME INCLUDE 102
ZBO00U3S 12/20/2010 VIRTUAL STORAGE IMAGENOVY 142 090 USD IMPUTER EQUIPME INCLUDE 1,85
20000040 Bf2/2010 MSIP PROJECT P710003 213,880 - USD MPUTER EQUIPME INCLUDE 17,182
20000041 3/8/2000 HP 7O55SCM E-SIZE COLOR PRINTER 13,004 - USD MPUTER EQUIPME INCLUDE 1,427
ZO000042 9/30/2014 Permanent Prism Monitoring Station 152 433 125, 758 USD MPUTER EQUIFME INCLUDE 132,267
ZOOU0U4S O/30/2014 ORE CONTROL SYSTEM 14? 650 117,606 USD MPUTER EQUIPME INCA UDE 123,778
20000044 WS0/2014 DISPATCH CAMERA TO SOUTH CRESSON 15,102 12,459 WSD IMPUTER EQUIPME INCLUDE 13, 104
20000045 12/31/2014 EXPAND WIRELESS IN SOUTH CRESSON 30, 963 26,644 USD IMPUTER EQUIPME INCLUDE 2/ 685
20000046 12/31/2014 COMPLIANCE MONITORING WELLS 152,212 tao) 165 USD MPUTER EQUIPME INCLUDE 136,102
20000047 12/31/2014 MERCURY ABATEMENT SYSTEM 1,096 442 959, 386 USD IMPUTER EQUIPME INCLUDE $34,201
200000468 6/30/2015 VMVVARE ADMINISTRATION 03,126 . UW5D IMPUTER EQUIPFME INCLUDE 371,642
20000049 B/S0/2015 DISPATCH CAMERA TO WHEX 11,933 11,641 USD IMPUTER EQUIPME INCLUDE 11,26
20000050 6/30/2015 HYDRAULIC PRESS (TOOLS FOR PROCESS MAINT) 93,518 32,180 USD MPUTER EQUIPME INCLUDE BAST et
20000051 6/30/2014 FILTERING (TOOLS FOR PROCESS MAINTENANCE B4 G25 82,510 USD MPUTER EQUIPME INCLUDE 84,402
“D000052 8/30/2015 IRON VVORKER (TOOLS FOR PROCESS MAINT} 39,144 38,165 USD MPUTER EQUIPME INCLUDE 36 591
20000052 B/30/2015 WELDERS (TOOLS FOR PROCESS MAINT) 44 390 43,280 USD IMPUTER EQUIPME INCLUDE 43,752
20000054 6/30/2015 PLASMA CUTTER (TOOLS FOR PROCESS MAINT} 69,273 87,042 USD IMPUTER EQUIPME INCLUDE 88,011
23000000 1/1/1991 PREPRODUCTION STRIPPING 5,019. 617 - WSs -ERRED STRIP COS EXCLUDE -
23000001 6/1/1985 PRESTRIPFING 14 588 - USD -ERRED STRIP COS EXCLUDE -
26000000 1/1/1991 CRESSON PIT DEVELOPMENT 28.718 428 USD EXPLOR BROVVNE EXCLUDE -
26000001 1/1/1999 DEVELOPMENT ENGINEERING 1,091,607 - USD EXPLOR BROVNE EXCLUDE -
25000002 1/1/2002 CRESSON PIT DEVELOPMENT 99,719,893 1,898 USD EXFPLOR BROVVNE LU LE -
26000003 V/1/1991 DEVELOPMENT-LDEEP ALTMAN 5,303 148 - USD EXPLOR BROVNE EXCLUDE -
26000004 (2/25/2004 WHEX METALLURGICAL ANALYSIS 145 29/7 - USD EXPLOR BROVVNE EXCLUDE -
26000005 11/25/7004 \WHEX METALLURGICAL ANALYSIS 214757 - WSD EXPLOR BROVVNE EXCLUDE -
25000006 4/4/2002 ALTMAN HIGH WALL DRILLING 2627 309 - USD EXPLOR BROVVNE EXCLUDE -
25000007 12/13/2011 \WHEX CAPITALIZED EXPLORATION 3,878,403 (79) USD EXPLOR BROVVNE EXCLUDE -
25000008 1/1/1994 DEVELOPMENT-SCHIST ISLAND 1,030,687 - USD EXPLOR BROWNE EXCLUDE -
26000009 VWi/199'1 DEVELOPMENT-IRONCGLAD PIT 26, 188 . USD EXPLOR BROVVNE EXCLUDE -
2/ O0G0B0 10/23/1998 WNEVWPORT CLAIM 20 158 - USD MINERAL RIGHTS Fe XCLUDE -
2/Q00001 V/A1/1992 COBLENTZ ROYALTY BUYOUT 3,200, 994 - USD MINERAL RIGHTS EXCLUDE -
27000002 1/1989 MINERAL RIGHTSAVICTOR 917,310 ~ USD MINERAL RIGHTS EXCLUDE -
Page 38 of 46

NEWMONT_0000562268

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 17 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
27000003 9/1/1989 MINERAL RIGHTSAGLOBE HILL 1.006 20? - USD MINERAL RIGHTS EXCLUDE -
27 QU0Q0004 1/1989 MINERAL RIGHTS/CANARY DOLPHIN 35,474 - USD MINERAL RIGHTS EXCLUDE -
2/Q00003 S/71 {1983 MIN RESHTS/HOOSIER CLAIMS 1/4 350 z USD MINERAL RIGHTS EXCLUDE -
2/Q00006 12/1/1986 MIN RIGHTS/US GOLD NOTE REG. 1.954 603 - USD MINERAL RIGHTS EXCLUDE -
2f/0Q00007 6/1/1990 COBLENTZ IN-FILL CLAIMS 86 437 - USD MINERAL RIGHTS EXCLUDE -
2fO00008 6/1/1991 MIDGET MOON ANCHOR/MILLIKEN (32 379 . USD MINERAL RIGHTS EXCLUDE -
2/Q00009 7/1/1990 DAY SPRINGS-STRATTON ESTATE AEE Zor USD MINERAL RIGHTS EXCLUDE -
27Q00010 10/1/1990 MONK PROPERT Y-IRON KING 120 620 - USD MINERAL RIGHTS EXCLUDE -
2/Q000011 TOA /19890 FOREST QUEEN CLAIM 15,498 - USD MINERAL RIGHTS EXCLUDE -
2000012 VAAN SS6 PNT MINING CLAIMS-PAUL TEMPLE 164 899 - USD MINERAL RIGHTS EXCLUDE -
27000013 Af1f{1991 KIRKPATRICK PROPERTY 60,973 - USD MINERAL RIGHTS EXCLUDE -
2/000014 S199 1 ADA BELL/PRIDE OF CC CLAIMS 500 082 USD MINERAL RISHTS CLUDE -
2/Q00015 TITT99 1 WATER RIGHTS - GCG CONTRIBUTED 175,000 - USD MINERAL RIGHTS EXCLUDE -
?/Q00016 1/1/1992 BERTHA B CLAIM 23,813 - USD MINERAL RIGHTS EXCLUDE -
2f/Q00017 Of1/1992 BRIGADIER CLAIM GROUP 90, 006 - USD MINERAL RIGHTS EXCLUDE -
2i 000018 10/1/1992 MARY NEVIN CLAIM GROUP 25,000 . USD MINERAL RIGHTS EXCLUDE -
270000139 10/23/1998 COLLISTER CLAIM SU 35 - USD MINERAL RIGHTS EXCLUDE -
2/Q00020 10/23/1998 LIZZIE CLAIM 114,415 - USD MINERAL RIGHTS EXCLUDE -
2/00002 1 10/23/1998 AMANDA CLAIM B89 432 - USD MINERAL RIGHTS EXCLUDE -
2/00002? 10/23/1998 JOHANNINGMAN b4 813 - USD MINERAL RIGHTS EXCLUDE -
2/Q00023 10/23/1998 MINERAL CLAIMS RESEARCH 11,897 z USD MINERAL RIGHTS EXCLUDE -
2/Q00024 10/23/1998  CGROVVN GOLD CLAIMS PURCHASE 274,874 - USD MINERAL RIGHTS EXCLUDE -
2/Q00025 10/23/1998 ARCHENHOLD CLAIMS PURCHASE 3,160 - LISD MINERAL RIGHTS CACLUDE -
2fOQ00026 10/23/1998 MANTEL CLAIMS 51,245 - USD MINERAL RIGHTS FXCLUDE -
2iQ0002 f 12/23/1993 FLOYD WICKS PROPERTY CLAIM 43, 436 USD MINERAL RIGHTS EXCLUDE -
2iQ00028 12/23/1998 RICHARD CARNAHAN PROPERTY CLM 4 404 - USD MINERAL RIGHTS EXCLUDE -
2/ 000029 12/23/1998 YILLIAM BRATTAIN PROPERTY CLM 2,613 - USD MINERAL RIGHTS ERLE -
2/Q00030 12/239/199B KORDONOVWY PROPERTY CLAIM 16,568 - USD MINERAL RIGHTS EXCLUDE -
2/O00031 17/23/1998 GRAVES PROPERTY CLAIM 15,463 - USD MINERAL RIGHTS EXCLUDE -
27 QQ0032 12/23/1998 GRAINGER PROPERTY CLAIM 16. 700 - WSD MINERAL RESHTS EOC LUDE -
2/Q00033 12/23/1998  HOULIHAN PROPERTY CLAIM 23,496 - USD MINERAL RIGHTS EXCLUDE -
2/Q00034 Of20/ 1999 MINING CLAIM 66,250 - USD MINERAL RIGHTS EXCLUDE -
2/Q00035 11/25/1999 ACCIDENT MINING CLAIMS 9 930 . USD MINERAL RIGHTS EXCLUDE -
27000036 4/24/2000 JOE DANDY 1 449 094 7 USD MINERAL RIGHTS FXCLUDE -
27000037 4/24/2000 TEUTONIC CLAIM 96, 161 - USD MINERAL RIGHTS EXCLUDE -
2/Q00038 6/25/2001 POE, NANCY CLAIM 2,30" - USD MINERAL RIGHTS EXCLUDE -
2/Q00039 6/25/2001 HOME RUN CLAIM 8 146 - USD MINERAL RIGHTS EXCLUDE -
2/0Q00040 6/25/2001 KIRBY (FRACTION) CLAIM 6,128 - USD MINERAL RIGHTS EXCLUDE -
2f/000041 6/25/2002 FINN PATENTED CLAIM 13, 933 . USD MINERAL RIGHTS EXCLUDE -
27 Q00042 of2oi200? HUMPHRIES 63,930 - USD MINERAL RIGHTS EXCLUDE -
2/Q00043 1/25/2003 FINN CLAIM f F359 - WSs MINERAL RIGHTS EXCLUDE -
27000044 6/25/2003 MISC CLAIMS 6,634 - USD MINERAL RIGHTS EXCLUDE -
27 O0O0045 62 hi 2003 KOPEC MS CLAIMS 27,030 USD MINERAL RIGHTS EXCLUDE -
2f QO0046 T/25/2006 HAVILAH MINE-GYVP/LITTLE WABAS 00, O00 - WSD MINERAL RIGHTS EXCLUDE -
2/Q00047 fF 0/2007 LEBRUN RUSSEL ROYALTY 9,000 - USD MINERAL RIGHTS LU LE -
2/Q000048 12/13/2007 MODOC M&S 9162 15,168 - USD MINERAL RIGHTS EXCLUDE -
2/Q00049 12/3/2007 MADDOX MS 8986 MS 10056 79,000 - USD MINERAL RIGHTS EXCLUDE -
2/000050 2412 3f 2008 MINNIE ERDITH MINE MSS040 100.750 - WSD MINERAL RIGHTS EXCLUDE -
2/ 000051 2f23H 2008 LIL DAISY MS10121 195, 790 - USD MINERAL RIGHTS EXCLUDE -
2/Q00052 Af73/ 2008 MS87 SO%INTEREST 300 O00 - USD MINERAL RIGHTS EXCLUDE -
2/Q00033 6/25/2008 MS9839 8. 2 SURFACE EUREKA 70,000 - USD MINERAL RitsHTS EXCLUDE -
2/000054 10/24/2009 INTERSECTION CLAIM MS71c000 10 524 . USD MINERAL RIGHTS EXCLUDE -
27000055 12/25/2010 GRAHAM KENNETH ELEDA J CLAIMS 29 O00 - USD MINERAL RIGHTS Fe XCLUDE -
2/Q00056 12/25/2010 ODIN CLAIMS S357 ooo - USD MINERAL RIGHTS EXCLUDE -
27000057 2i2zfe2012 ESTATE OF ALYCAN BROVW CLAIM 9 000 USD MINERAL RIGHTS EXCLUDE -
Page 39 of 46

NEWMONT_0000562269

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 18 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
27000058 5/3/2012 PATTON RANCH SECTION 16 IMPROV 18612 - USD MINERAL RIGHTS EXCLUDE -
27 Q00059 6/14/2072 SECTION 15 3,175,498 2.571 USD MINERAL RIGHTS EXCLUDE -
2/Q00050 6/25/2013 Various Mining Claims 436,000 USD MINERAL RitsHTS EXCLUDE -
28000000 6/30/2008 MINERAL INVENTORY INFERRED - - USD ORE RESERVES EXCLUDE -
28000001 6/30/2008 MINERAL INVENTORY Mél - - USD ORE RESERVES EXCLUDE -
28000002 6/30/2008 MINERAL INVENTORY P&P CRESSON - USD ORE RESERVES EXCLUDE -
28000003 6/30/2008 MINERAL INVENTORY P&P VWILDHORS - (QO) USD ORE RESERVES EXCLUDE -
2BO00004 10/25/2008 MINERAL INVENTORY P&P 7 (QO) USD ORE RESERVES EXCLUDE -
290002 4/30/2074 Procurement VLF2 BS 85 USD AUC INCLUDE 85
290003 10/31/2013 Surveying VLF2 § 95? 682 8,94? 68? USD AUC INCLUDE 8,95? 682
290005 1OW31/2013 Mobilization VLF2 3,640 000 3,640,000 USD AUC INCLUDE 3,640,000
290006 6/30/2015 submittals / Permitting / Procurement 222 foo 222,130 USD AUC INCLUDE 222,139
290007 10/31/2013 Slab on Grade 622 500 622,500 USD AUC INCLUDE 622,500
290008 10/31/2013 State Highway 67 Relocation 1,641,025 1,641,025 USD AUC EXCLUDE -
290009 10/31/2013 VLF2 - Main Site Vvork 193,069 (14,154,415) USD AUC INCLUDE 193,069
230010 2f25f2014 ADR? Platform 2 044 876 2,644 S76 USD AUC INCLUDE 2,644,375
290011 12/31/2012 HG Mill Platform 1 352 217 334,861 USD AUC INCLUDE 1,352,217
290013 11/30/2013. Management HGM - - USD AUC INCLUDE -
290014 12/31/2012 Mechanital and Structural Design - - WSD ALG INCLUDE -
290015 11/30/2013 Electrical Design _ - USD AUC INCLUDE -
290016 10/31/2013 FLS-HG Mill- Construction Support - USD AUC INCLUDE -
290017 12/31/2013 FLSmidth - - USD AUC INCLUDE -
290018 14/37/2013 Automation and Control Desian HGM - - LISD AUC INCLUDE ~
290018 10/31/2013 AMEC CQA for HGM f 25S {259 USD AUC INCLUDE {259
230020 1/31/2014 Main HG Mill Contractor - USD AUC INCLUDE -
290021 V31/20714 Electrical Subcontractor - - USD AUC INCLUDE -
290023 10/31/2013 VVvarehousing Contract - - USD AUC INCLUDE -
290024 12/31/2212 Mechanical Procurment HG Mill 91 PAGS 91,259 USD AUC INCLUDE 971,259
2900275 10/31/2013 Electrical Procurement HGM ae Pat USD AUC INCLUDE BEE
290026 1031/2013 Mobilization HGM - USD AUC INCLUDE -
290027 12/31/2014 Precomm, Inspect, Mech Complete - - USD AUC INCLUDE -
290025 12/31/2014 ODemoadilization - - USD AUC INCLUDE -
290029 12/31/2013 Payment & Performance Bond 123,778 123,778 USD AUC INCLUDE 423,778
230030 10/31/2013 = Mill Yard Site Work - - USD AUC INCLUDE -
290031 10/31/2013 Reclaim Area - Site VWork - - USD AUC INCLUDE -
290032 10/31/2013 Reclaim Area - Concrete . : USD AUC INCLUDE -
290033 12/31/2013 Reclaim Area - Steel - - USD AUC INCLUDE -
290034 11/30/2013 Reciaim Area - Equinment . - USD AUC INCLUDE -
290035 10/31/2013 Reclaim Area - Piping - - USD AUC INCLUDE -
290036 10/31/2013 Grinding Area - Concrete - - USD AUC INCLUDE -
290037 10/31/2013 Grinding Area - Steel - - USD AUC INCLUDE ~
290038 1W31/2013 Grinding Area - Equipment - - USD AUC INCLUDE ~
290038 11/80/7013 Grinding Area - Piping - - USD AUC INCLUDE -
290040 10/31/2013 Gravity Area - Steel - - USD ALC INCLUDE -
290041 11/30/2013. Gravity Area - Equipment : USD AUC INCLUDE -
290042 11/30/2013 Gravity Area - Piping - - USD AUC INCLUDE -
290045 1W31/2013 Flotation Area - Concrete - - USD AUG INCLUDE -
290044 10/31/2013 Flotation Area - Sieel - - WSD AUC INCLUDE -
230045 17/30/2013 Flotation Area - Equipment - - USD AUC INCLUDE -
290046 11/30/2013 Flotation Area - Piping - - USD AUC INCLUDE -
290047 10/31/2013 Regrind Area - Stee! - - USD AUC INCLUDE -
290048 11/80/2013. Regrind Area - Equioment - - USD AUC INCLUDE -
290049 11/30/2013 Regrind Area - Piping - - USD AUC INCLUDE -
290050 10/31/2013 Office & Mechanical Rooms - Concrete - 7 USD AUC INCLUDE -
290051 11/30/2013 Office & Mechanical Rooms - Steel - - USD ALC INCLUDE -
Page 40 of 46

NEVWMONT_0000562270

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 19 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)

2SOUSZ HS3Tf2014 Office & Mechanical Rooms - Equipment - - USD AUC INCLUDE -
290053 11/30/2013. Office & Mechanical Rooms - Piping - - USD AUC INCLUDE -
290054 11/30/2013 Stem Vvaiis & Building Foundations - USD AUC INCLUDE -
290055 10/31/2013 Concrete Slap - - USD AUC INCLUDE -
290056 1/31/2014 HVAC & Finishes - - USD AUC INCLUDE -
290057 11/30/2013 \Warehouse/Lab/Electrical Area - Steel - - USD AUC INCLUDE -
290058 11/30/2013 Vvarenouse Piping-1CA/1CB Specifications - - USD AUC INCLUDE -
290059 5/31/2014 Fire Vvater ‘FRY’ Piping - - USD AUC INCLUDE -
290060 12/31/2013 Below Grade Electrical - - USD AUC INCLUDE -
290061 10/31/2013 Electrical Grounding Grid - - USD AUC INCLUDE -
290062 2f2of2014 Grinding, Gravity, Flotation, Rearind Areas - - USD AUC INCLUDE -
290063 2f2B/2014 Yvarehouse, Office, Mechanical Areas - USD AUC INCLUDE -
290064 10/31/2013 Carbon/CIP Area - Concrete = - USD AUC INCLUDE ~
290065 11/30/2013 Carboan/ClP Area - Steel - - USD AUC INCLUDE -
230066 11/30/2013 Carbon/ClP Area - Equipment - - USD AUC INCLUDE -
2390067 11/80/2013 Carbon/CiP Area - Piping : - USD AUC INCLUDE -
290065 10/31/2013‘ Filtration/Aggiomerator Area - Concrete - - USD AUC INCLUDE -
290069 11/30/2013 — Filtration/Agglomerator Area - Steel - - USD AUC INCLUDE -
290070 11/80/2013 — Filtration/Agaiomerator Area - Equipment - - USD AUG INCLUDE -
79007 1 1/31/2013 ~~ Filtraton/Agalomeratar Area - Piping - - USD AUC INCLUDE -
290072 11/30/2013 Leach/Cyanide Area - Concrete - : USD AUC INCLUDE -
290073 11/30/2013 Leach/Cyanide Area - Stee! - - USD AUC INCLUDE -
290074 11/30/2013 Leach/Cyanide Area - Equipment - - LISD AUC INCLUDE ~
2900/75 11/30/2013 Leach/Gyanide Area - Piping - USD AUC INCLUDE -
2300/6 1D/31/2013 Concentrate Thickener Area - Concrete - - USD AUC INCLUDE -
290077 V31/20714 Concentrate Thickener Area - Steel - - USD AUC INCLUDE -
290076 11/30/2013. Concentrate Thickener Area - Equioment | - - UsD AUC INCLUDE -
2900/8 11/80/2013 Concentrate Thickener Area - Pipe Instal - USD AUC INCLUDE -
29008 2feai701a4 Processed Ore |nickeners//vaier lank Area - - USD AUC INCLUDE -
290051 12/31/2013 Processed Ore ThickenersA/Vater Tank Area - - WSD AUC INCLUDE -
290082 17/30/2013 Processed Ore Thickeners//Vater Tank Area - - USD AUC INCLUDE -
290083 11/30/2013 Processed Ore TnickenersA/vater Tank Area - - USD AUC INCLUDE -
290084 11/30/2013 Collector Mix Building - - USD AUC INCLUDE -
290085 1/31/2014 Lime Silo Area - - USD AUC INCLUDE -
290086 10/31/2013 Transformer & Electrical Switch Foundati - - USD AUC INCLUDE -
290087 12/31/2013 = Building HVAC . : USD AUC INCLUDE -
290088 11/30/2013 Pipe Installation - - USD AUC INCLUDE -
290089 12/31/2013 Moabilization . - USD AUC INCLUDE -
290090 6/30/2014 First Fills and Commissioning support fr § 000 6,000 USD AUC INCLUDE § 600
290091 11/30/2013 HGM Commissioning - - USD AUC INCLUDE -
290094 11/30/2013. WHGM Owners Cosis for Operational Readine 191 97 191,971 USD AUC INCLUDE 191,971
290107 10/31/2013 Security at Ames Gate 58 38 USD AUC INCLUDE 38
290108 12/31/7012 Grassy Valley - Vater Distnbutian 290 046 375 USD AUC INCLUDE 290,046
290109 TASU2012 Relocate Power Lines 1,089 555 181,453 USD AUC EXCLUDE -
290110 10/31/2013. Natural Gas Lines 505,314 505,514 USD AUC INCLUDE 305,514
290112 6/30/2014 New |ronclad Access Road = - USD AUC INCLUDE -
2901135 7431/2014 lTAMireless Networks 2/4302 274,302 USD AUC INCLUDE 2/4302
290114 6/30/2014 County Road 681 Vacatian - - WSD AUC INCLUDE -
230117 10/31/2013 Transformer for Assets Integrity 2,130, 160 1,090,265 USD AUC INCLUDE 2,130,180
290116 1/31/2013 = |ronclad Annex 45,1/2 45,175 USD AUC INCLUDE 49,175
290119 12/31/2013 CAT #93F Haul Trucks - Not - - USD AUC INCLUDE -
290121 3/31/2074 CAT 7S3F Haul Trucks - NoS - - USD AUC INCLUDE -
29012? 1/31/2015 CAT 793F Haul Trucks - Nod - - USD AUC INCLUDE -
290124 oS1/2015 CAT 77? Haul Truck - Noo 2 | 386 21,385 USD AUC INCLUDE 21,305
290126 2126/2015 LeToumeau 1850 Loader - Not 65,606 65,606 USD ALC INCLUDE 65,606

Page 41 of 46

NEWMONT_0000562271

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 20 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
230130 5/31/2015 Sandvik D55 Drill - No? 6 700 6.700 USD AUC INCLUDE 6,700
290135 1AS/2013 CAT 834H Rubber Tire Dozers - Not - - USD AUC INCLUDE -
290137 6/30/2014 CAT DAOT Track Dozer - Not - USD AUC INCLUDE -
290138 12/31/2013 CAT 993 Loader - No’ - - USD AUC INCLUDE -
290140 2/20/2015 CAT 993 Loader - No3 - - USD AUC INCLUDE -
290141 8/31/2014 CAT Water Truck - Not - - USD AUC INCLUDE -
290143 2f 28/2014 Capitalized Engines Z 2 USD AUC INCLUDE 2
290146 1O/31/2013. Mine Development (Presitripping) 1,095 366 952,671 USD AUC EXCLUDE -
290153 11/30/2013 Metallurgical Studies - - USD AUC INCLUDE -
290154 10/31/2013 HGM Equipment Acquisitien 280, 100 240, 100 USD AUC INCLUDE 280,100
290156 11/30/2013 Building Solar (Environmental Project) - - USD AUC INCLUDE -
290157 10/31/2013 Exploration ? 837 646 f 837,646 USD AUC CLUDE -
290163 11/30/2013  Alr Quality APCD - Air Pollution Contro| 509 966 509 966 USD AUC INCLUDE 309,966
290164 10/31/2013 Other Permits Engineering 261 548 261,548 USD AUC INCLUDE 261,548
290165 10/31/2013 Community Affairs 164,197 148.489 USD AUC INCLUDE 164,191
230166 1O/St#2013 Historical Preservation 212, 621 103,267 USD AUC INCLUDE 212,621
290167 10/31/2013 Project Cperational Expenses 6,550 07 1 4414,231 USD AUC INCLUDE 6,550, 07 1
290168 1WS31/2013 Project Offices 5B3,837 526,880 USD AUC INCLUDE 333,837
290171 10/31/2013 Temporary Utilities far Contractors at D 5 858 5.858 USD AUG INCLUDE 5 3455
290176 12/31/2012 PSES- 2012 _ (8,004 321) USD AUC INCLUDE -
29017 f 10/31/2013 PSES- 2013 35,035 (3,766,009) USD AUC INCLUDE 56,035
2901/6 V/31/2014 PSES - 27014 - - USD AUC INCLUDE -
290180 12/31/2012 Components 218,951 (150, 739) LISD AUC INCLUDE 218,951
290186 10/31/2013 Pad Injection - - USD AUC INCLUDE -
230199 1Di31/2013 MLE 2 Capitalized Interest 1,557 523 1,492,392 USD AUC INCLUDE 1: O07 O23
290201 12/31/2012 Communications - - USD AUC INCLUDE -
29000002 OfS0/2014 rire Protection System - - USD AUC INCLUDE -
2390000R8 3/31/2014 General Engineering Support 1 225 L220 USD AUC INCLUDE 1,225
29000011 1/31/2014 Newfields - Engineering & Geotechnical 971,020 971,070 USD AUC INCLUDE 971,020
29000013 W31/2014 General VYorks 1 686 156 1,668, 158 USD AUC INCLUDE 1,668,158
29000014 1/31/2014 Underground VVorkings Nae abe. 2123, 2352 USD AUC EXCLUDE -
29000015 V31/2014 Earinwork/Siope Recontouring 31,922,313 31,922,313 USD AUC INCLUDE 31,922,313
29000016 V31/2014 Wnderdrains/Leak Detection 933,447 993,447 USD AUC INCLUDE 933,447
23000017 7/31/2014 Low Volume SC-Fill/|nstall pipes/risers 1.750 304 1,750, 304 USD AUC INCLUDE 1, 750.304
29000018 1/31/2014 Liner VVork 2040265) 204027 651 USD AUC INCLUDE 20,402 651
29000019 9/30/2014 High Yolume Solution Collection System 1,064 237 1,064,237 USD AUC INCLUDE 1,064 237
29000022 S/S1/2014 Reclaim Area - - USD AUC INCLUDE -
29000023 2/25/2014 Grinding Area . - USD AUC INCLUDE -
290000274 4/30/2014 Gravity Area - - USD AUC INCLUDE -
29000025 4/30/2014 Floatation Area - - USD AUC INCLUDE -
29000026 4/30/2014 Regrind Area - - USD AUC INCLUDE ~
29000027 3/31/2014 Oficae/MRAVarehouse/Lab - - USD AUC INCLUDE ~
29000028 5/31/2014 Office/Mech Rooms - - USD AUC INCLUDE -
29000028 2f2o/2014 \VWwarehouse/Lab/Electrical - - USD ALC INCLUDE -
29000030 3/31/2014 Carbon/GiP Area : USD AUC INCLUDE -
29000031 1/31/2014 Filtration/Agiomeration Area = - USD AUC INCLUDE -
29000032 5/31/2014 Leacn/Cyanide Area “ - USD AUC INCLUDE -
29000033 B/31/2014 Concentrate Thickener Area - - WSD AUC INCLUDE -
239000034 ofs1/2014 Processed Ore ThickenerYvater Tank Area - - USD ALC INCLUDE -
29000036 8/31/2014 Misc. Yard Areas - - USD AUC INCLUDE -
29000037 {31/2014 Lime Silo Area - - USD AUC INCLUDE -
29000038 1/31/2074 Temporary Power fon-Going) - - USD AUC INCLUDE -
29000040 4/30/2014 MCC #14 (Office) - - USD AUC INCLUDE -
29000041 4/30/2014 MVCC #14 & MCC #15 (Warehouse) - : USD AUC INCLUDE -
29000042 4/30/2014 MCC #16,17,18, 19 (Leach/Cyanide) - - USD ALC INCLUDE -
Page 4? of 46

NEWMONT_0000562272

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 21 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
29000043 7/31/2014 MCC #20 (Stacker) - - USD AUC INCLUDE -
29000045 1/31/2074 Mobilization - - USD AUC INCLUDE -
29000048 V317/2014 submittals - z Usb AUC INCLUDE -
29000049 V/31/2014 subcontractar/Non-cratt/Mat Hand/Non-pro - - USD AUC INCLUDE -
239000050 YS31/2015 De-hMobilization - - USD AUG INCLUDE -
29000051 4/30/2014 Jacobs - . USD AUC INCLUDE -
29000052 B31/2014 Foster Vyheeler USA 1,166,108 1,165, 108 USD AUC INCLUDE 1,166,108
29000053 Af30/2014 Summit 125 O00 125,000 USD AUC INCLUDE 125,000
29000054 3/31/2014 Marrison Geotechnical Solutions 6/ 939 6/7 939 USD AUG INCLUDE Hf 939
7S0 00055 2f2BI2014 Pad Injection VVell installation - - USD AUC INCLUDE -
29000057 2f2of2014 Provision of Security Services for VYns - - USD AUC INCLUDE -
29000058 2f2B/2014 H& Mill Indirects - USD AUC INCLUDE -
29000059 5/31/2014 F230 Light Venicles B83 021 83,021 USD AUC INCLUDE 83,021
29000060 4/30/2014 NewField Companies 31,100 31,100 USD AUG INCLUDE 31,100
29000061 6/31/2014 Small Vehicles (Admin) 77,616 77,616 USD AUC INCLUDE 77,616
23000064 4/s0/2014 Component Parts Engines 15/ O70 157,070 USD AUC INCLUDE {or O00
29000065 31/2014 New Crusher Powerline 3,748 455 3,748,455 USD AUC INCLUDE 3,/48,455
29000076 6/30/2014 Toals {process maint) - - USD AUC INCLUDE -
29000079 6/30/2014 Extend Dispatch Camera to VWnex - - USD AUG INCLUDE -
29000089 8/30/2015 Insurance (Builders All Risk) 109 704 109 704 USD AUC INCLUDE 109,704
29000030 12/31/2014 Permitting 4 699 471.699 USD AUC EXCLUDE -
29000091 1f31/2014 FL Smidth Detailed Engineering 639,915 539,915 USD AUC INCLUDE 939,915
29000092 1/2014 Foster VWvheeler Detailed Engineering 4 461,142 4 461,142 LISD AUC INCLUDE 4 464,142
29000094 12/31/2014  Programmina/integration ba O77 54.077 USD AUC INCLUDE 54 O27
23000097 1WS1/2014 841 CIC Circuites F&G 1,030 665 1,030,665 USD AUC INCLUDE 1,030,565
29000098 10/31/2014 814 ClO Circuits H&J 1,030 665 1,030,665 USD AUC INCLUDE 1,030,665
29000082 10/31/2014 842 Acid Vvasn 146 506 146,506 USD AUC INCLUDE 146,506
290001 BO 1/31/2014 842 Heater Ski 3/2, 204 3/2, 204 USD AUC INCLUDE 3/2, 204
29QO00101 {3172014 84? Sino Cireui 165,283 165,203 USD AUC INCLUDE 165,283
29000102 1031/2014 843 Carbon Handling 196 815 196.815 WSD AUC INCLUDE 196,815
29000703 10/31/2014 843 Carbon Regeneration 45/7 541 45/541 USD AUC INCLUDE 45/941
29000104 1Q/31/2014 &45 Elecirowinnina 317 272 317,272 USD AUC INCLUDE Sif ,2f2
29000105 {0/31/2014 Piping, Valves & Instrumentation 459 GSS ASG GOS USD AUC INCLUDE ASS 995
29000106 1O/31/2014 = Structural Steel 204 223 204 273 USD AUC INCLUDE 204 223
29000108 10/31/2014 Freight by SVT 104 407 104,407 USD AUC INCLUDE 104 407
29000110 Bf31/2014 Ecuipment 479 473 USD AUC INCLUDE 479
290001 12 TH31/2014 Tiaga Heaters Gee e 35.20% USD AUC INCLUDE 55,207
290001 15 12/31/2014 841 Barren Pumps 1 663 294 1,663,344 USD AUG INCLUDE 1,663,394
29000118 12/31/2014 8=&46 LVSC Pumps 2? 47& 22,4783 USD AUC INCLUDE 22,478
29000119 12/31/2014 General Purnps 33,243 53,243 USD AUC INCLUDE 55.243
29000123 3/31/2015 Compressed Air system 53,42" 3,421 WSs AUC INCLUDE 3,421
29000130 11/30/2014 844 NaOH Tank 104 997 104 99/ USD AUC INCLUDE 104 Soy
290001 31 10/31/2014 8 844 Acid Storage Tank 35 4/0 45,570 USD AUC INCLUDE 35,570
29000134 1WS1/2014 &44 Barren Sol. & S00 Fresh Vvater Tank 243,093 243,093 USD ALC INCLUDE 243,093
290001 48 12/31/2014 Standby Power ADR2 290,831 205,031 USD AUC INCLUDE 200,031
29000137 12/31/2014 800 VYvater Line Underground Piping 208 131 208, 1.31 USD AUC INCLUDE 206,131
29000159 B/S0/2015 [TéCom System-Materials & installation 18,108 18,109 USD AUG INCLUDE 18,109
29000166 4/30/2015 Foster VWvheeler Construction Suppert 764 640 264,640 WSD AUC INCLUDE 764 640
23000157 4fsu/2015 Quality Assurance for Construction 203,615 203,615 USD ALC INCLUDE 203,615
29000189 12/31/2014 S0OADR2 Pocess Bullding - PEMB - - USD AUC INCLUDE -
29000190 1/31/2015 800 Modular Offices & Security Buildings 604 5/5 604,575 USD AUC INCLUDE 6045/5
29000236 Of30/20714 &00 Vater Line Undergraund Piping 18,897 18,897 USD AUG INCLUDE 18,897
29000237 9/30/2014 Fire Alarm System - - USD AUC INCLUDE -
29000238 10/31/2014 Fiberto ADR 95,868 95,8638 USD AUC INCLUDE 95,368
29000241 Af30/2015 Newftields 134,369 134,369 USD AUC INCLUDE 134,369
Page 43 of 46

NEWMONT_0000562273

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 22 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
290002743 7/31/2014 Filter Rental 45 236 45 256 USD AUC INCLUDE 45 236
29000244 af31/20714 Elsberry - - USD AUC INCLUDE -
290007245 (f31/2014 Project Team 3,297 332 3,297 332 Usb AUC INCLUDE 3,297,332
29000247 S/30/2014 Changes-All Systems, All Areas 232,110 232,110 USD AUC INCLUDE 22 440
249000253 4/30/2015 meneral Pumps: Concentrated Acid Pump f 398 {398 WSD AUG INCLUDE f,398
PQ000755 (fa1f2015 General Pumps: Antiscalant Metering Pump 13 735 13,7345 USD AUC INCLUDE 13,735
290002756 S/30/2014 Building / Land - - USD AUC INCLUDE -
29000258 9/30/2014 T&M Miscellaneous VVork Orders - - USD AUC INCLUDE -
290007259 12/31/2014 ‘VFD Drives for Barren and Pregn Pumps 2/8175 2/6,175 USD AUC INCLUDE 2/B,1/5
2 SU00260 1f31/2015 ADR? Pad Mounted Transformer 46,456 46,408 USD AUC INCLUDE 36,456
290007651 B/S0/2015 station Class Transformer 181,223 191,223 USD AUC INCLUDE 181,223
290002562 12/31/2014 Temporary Power for ADRZ Construction 416,765 415,765 USD AUC INCLUDE 416,765
29000253 6/30/2015 Amiad Vvater Systems (PEP Filters} 108 282 108,28? USD AUC INCLUDE 108,282
29000264 12/31/2014 125 VDC Battery System | 844 1,844 USD AUG INCLUDE 1,644
28000765 11/30/2014 Shaker Table - - USD AUC INCLUDE -
23000266 12/Ssti2014 MV Switchgear ou 927 80,922 USD AUC INCLUDE 80,922
29000257 12/31/2014 MV MCC 319,98? 319,958? USD AUC INCLUDE 319.962
29000268 (f31/2015 | Switchgear 118,233 118,235 USD AUC INCLUDE 118,239
29000289 BiSO/20715 UPS for Conirois 6,433 6,433 USD AUG INCLUDE 6,433
29000270 4730/2015 LY MOC 280 44? 280,44? USD AUC INCLUDE 280,442
290002 7 1 6/30/2015 ADR? PLC-5 Software B2 162 &?,162 USD AUC INCLUDE 82 162
290002 2 10/31/2014 Green Electric 4.126 4.126 USD AUC INCLUDE 4.126
29000273 11/30/2014 Pueblo Electric - - LISD AUC INCLUDE -
290002 (7 11/30/2014 Retention Pond Vvest of SGVLF 86 808 66.808 USD AUC INCLUDE 66,008
230002 78 VWS1/2015 HGM Building Steel Structure 1,595,067 1,699,067 USD AUC INCLUDE 1,695,067
29000779 12/31/2014 REA estimates 6 238, 454 6 238,454 USD AUC INCLUDE 6,233,454
29000781 2/26/2015 LYSC Piping 2,034 2,034 USD AUC INCLUDE 2,034
29000282 1/31/2015 MLE2 Capitalized Interest 2015 799.013 f99 013 USD AUC INCLUDE f99 013
2YOU0283 Pf2HZO15 993 Loader (replacement) - - USD AUC INCLUDE -
290007284 WS1f2015 Track Dozer (additional) - . WSD AUC INCLUDE -
29000285 WS31/2015 Truck Beds 468/ 603 48/603 USD AUC INCLUDE 48/ 603
29000286 AfS0/2015 Frism Monitoring Station (s6erm) 67 480 67,460 USD AUC INCLUDE of ,480
290002787 2128/2015 (SPS Synchronized Lidar Unit - . USD AUC INCLUDE -
28000238 2f28f2015 Modular PTA Upgrade (shoveis) - . UW5D AUC INCLUDE -
29000289 YS31/2015 General Pumps: Pump back Pumps 21373 21,973 USD AUC INCLUDE 21,343
29000230 W31/2015 ProcMaint HVvare/Sftware Upgrades BY 325 Of 325 USD AUC INCLUDE Bf 325
29000302 SIS31/20145 Component Parts Engines 438 212 438,212 USD AUC INCLUDE 436,212
290003503 AfS0/2015 Image Now Upgrade 123, 924 123,923 USD AUG INCLUDE 123,923
29000804 HSU2015 Fre-Commissioning and Mechanical Complet 42 OFS 4? 973 USD AUC INCLUDE 47 973
29000305 2f2B(2015 Tech Sve Software & License UPdate 9075 9 O75 USD AUC INCLUDE 9.075
29000306 2/2B/2015 UG Dev-Baseline & Technical Revisions 375,536 373,536 WSs AUC INCLUDE 375,538
29000307 S/31/2015 Rev OvrBran Placement Permit Modificatia 383, 6/23 393,675 USD AUC INCLUDE $83,675
2 S000308 MSTI2015 Independence Site Stabilization O71, 342 61,342 USD AUC INCLUDE 81,342
29000309 4/30/2015 ADR? Gas Line 22,400 22,400 USD ALC INCLUDE 22,400
29000311 S/31/2015 Engineering 93,000 53,000 USD AUC INCLUDE 23,000
29000312 4f30/2015 Mobilization 21,679 21,679 USD AUC INCLUDE 21,679
298000313 YS/2015 Concrete 1,113,728 1,113, 728 USD AUC INCLUDE 1,113, 728
29000314 Bi30/2015 Underground Condutt 109 885 109,885 USD AUC INCLUDE 109 885
23000315 SS1fZ015 Grounding of 29 87 993 USD ALC INCLUDE Bf 995
29000316 31/2015 Site Vvork 32,00" 32,001 USD AUC INCLUDE 2,001
29000317 3/31/2015 PEMB Material On-Site 1,664, 150 1,664,150 USD AUC INCLUDE 1,564 150
29000318 BfS0/20715 Steel Erection 206 914 266,914 USD AUC INCLUDE 296 914
“90003518 (f31f2015 Overnead Crane & Monoralls 18 371 18.321 USD AUC INCLUDE 15,321
2900037 1 T/31/2015 Yvall Sneeting & Insulation 3,301 3,301 USD AUC INCLUDE 3,301
29000326 S31/2Z015 ADR2 Substation 1,000 O00 1,000,000 USD ALC INCLUDE 7,000,000
Page 44 of 46

NEWMONT_0000562274

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 23 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
29000328 WS31f2015 Preg IV & Barren Pipeline Repairs 4.340 4419 4 340.419 USD AUC EXCLUDE -
29000329 4/30/2015 Security Services 495 476 495,425 USD AUC INCLUDE 499,426
29000330 3/31/2015 FYZ015 Decommissioning Asset - - Usb AUC INCLUDE -
29000331 SS/2015 IT Loader 137,824 137,824 USD AUC INCLUDE 13/824
29000332 YS31/2015 Pump Vater from Pump Back Ponds 61,1735 61,135 USD AUG INCLUDE 61,135
29000333 6/30/2015 Contractual Legal Fees 9? 943 G? 943 USD AUC INCLUDE 9? 843
29000334 WSs2015 HG Mill Spare Parts 1 066, 832 1,065,832 USD AUC INCLUDE 1,066,832
29000335 1/31/2015 Pump Back Building 50 220 50,220 USD AUC INCLUDE 50,220
29000336 ({31/2015 Pentair. Butterfly, V-Ball & Bail Valves 231,447 231,441 USD AUG INCLUDE 231,441
29000383 1f31/2015 Uits Wvaterlines C E.G&H 301 563 341, 5bAS USD AUC INCLUDE 381,563
29000364 B/S0/2015 Temp Heater Units for Security and Offic f 699 1,699 USD AUC INCLUDE {,699
29000355 6/30/2015 Haul Road Redesign 1,858 346 1,858,346 USD AUC INCLUDE 1,858,346
29000386 1{31/2015 sure Steel - Sl, RFI and CO 298 f99 298, 729 USD AUC INCLUDE 298,799
29000387 (BVU2Z013 2015 Building/Land 10,000 10,000 USD AUG INCLUDE 10,000
S0000000 12/23/2009 HAUL TRUCK-CAT 7930 2,906,669 - USD _EASING (CAPITAL INCLUDE ? 085,779
SU0CO0D1 1/4/2010 HAUL TRUCK-CAT 7930 2,906 669 . USD _EASING (CAPITAL INCLUDE 2,134,625
30000002 12/28/2009 HAUL TRUCK-CAT 7S3D 2,905, 669 - USD -EASING (CAPITAL INCLUDE 2,112,485
30000003 12/21/2012 HAUL TRUCK-CAT /93F 3,461,249 - USD -_EASING (CAPITAL INCLUDE 2,631,370
S00000D4 12/21/2012 HAUL TRUCK-CAT /7S3F 3.457 O46 - USD -EASING (CAPITAL INCLUDE 2,/99 920
30000005 12/2472012 HAUL TRUCK-CAT 793F 3,457 O46 - USD _EASING (CAPITAL? INCLUDE 2,816,769
S0Q00006 12/11/2009 BED, HAUL TRUCK-CAT 793D 196,853 - USD _EASING (CAPITAL INCLUDE 106,307
30000007 12/11/2009 BED HAUL TRUCK-CAT 793D 196,853 - USD -EASING (CAPITAL INCLUDE 117,302
SD000008 12/11/2009 BED, HAUL TRUCK-CAT 7930 196 853 - LISD ~EASING (CAPITAL INCLUDE 160 997
S0000008 12/1172009 BED HAUL TRUCK-CAT 793D 196 8453 - USD _EASING (CAPITAL INCLUDE 164 688
SBV0Q00010 12/11/2009 BED HAUL TRUCK-CAT 793D 196.853 USD -EASING (CAPITAL INCLUDE 162,/80
3000001 1 12/22/2010 ENGINE SYSTEM 78,064 - USD ~EASING (CAPITAL INCLUDE 38,845
30000012 10/A1/2012 HAUL TRUCK-CAT 7S3F 3,263,075 - USD -_EASING (CAPITAL INCLUDE 2,697,165
30000013 12/22/2010 ENGINE SYSTEM 13,654 - USD -EASING (CAPITAL INCLUDE &,/95
30000014 172572012 HAUL TRUCK BED-CAT /93F 340, 600 - USD _EASING (CAPITAL INCLUDE 25? O89
SV000015 12/25/2012 HAUL TRUCK BED CAT 793F 340 O00 - WSD -EASING (CAPITAL: INCLUDE 200,000
30000016 12/23/2012 HAUL TRUCK BED -CAT /793F 340 O00 - USD -_EASING (CAPITAL INCLUDE 248,127
30000017 12/23/2012 ENGINE C1/35 793F TRUCKS 313,000 - USD -EASING (CAPITAL INCLUDE 132,590
30000018 (2/25/2012 ENGINE C1/5 /93F TRUCKS TRUCKS 313,000 . USD -EASING (CAPITAL INCLUDE 734,051
S0000019 12/25/7012 ENGINE C175 793F TRUCKS 313,000 7 USD _EASING (CAPITAL INCLUDE 232,070
30000020 12/74/2009 HAUL TRUCK-CAT (93D 2,906,669 - USD EASING (CAPITAL, INCLUDE 2,109,885
30000071 12/16/2009 HAUL TRUCK-CAT 793D 2,906 669 - USD -EASING (CAPITAL INCLUDE 2,068,614
30000022 {22/2013 HAUL TRUCK-CAT 7S3F 3,263 075 - USD -EASING (GAPITAL INCLUDE 2,612,190
40000023 1/22/2013 HAUL TRUCK BED-CAT 793F 313,000 - USD -_EASING (CAPITAL INCLUDE 248 106
S0000024 HB2013 HAUL TRUCK BED-CAT 793F 313,000 . USD _EASING (CAPITAL INCLUDE 249 599
S0Q00025 V/22/2013 ENGINE (175 793F TRUCKS 340 O00 - USD -EASING (CAPITAL INCLUDE 249 977
SBD000076 2/8/2013 ENGINE C175 793F TRUCKS 340 000 - WSs ~EASING (CAPITAL INCLUDE 2f 2,204
32000000 11/25/2003. DECOMMISSIONING IRONCLAD 340 407 - USD DECOM ASSETS EXCLUDE -
32000001 11/24/2003 DECOMISSIONING ADR eae, 16% USD DECONW ASSETS EXCLUDE -
32000002 11/25/2003 DECOMISSIONING ADR (115,347) - WSD DECOM ASSETS EXCLUDE -
32000003 12/26/2010 DECOMISSION ADD'L LAYER 2010 1,120,794 - USD DECOM ASSETS LU LE -
32000004 12/26/2011 DECOMISSION ADD'L LAYER 2011 34 509 - USD DECOM ASSETS EXCLUDE -
A2000005 12/26/2012 DECOMISSION ADDL LAYER 2012 25 234 - USD DECOM ASSETS EXCLUDE -
320000065 1/30/2000 F¥?2013 DECOM ADD'L LAYER 2 - . WSD DECOM ASSETS EXCLUDE -
32000007 11/25/2003 DECOMISSIONING CRUSHER 50? 639 - USD DECOM ASSETS EXCLUDE -
32000008 11/25/2003 DECOMISSIONING ADR PLANT 2 47 662 - USD DECOM ASSETS EXCLUDE -
32000008 11/23/2003 DECOMMISSIONING ADR PLANT 3 f3,035 - USD DECOM ASSETS EXCLUDE -
42000010 12/25/2008 DECOMISSIONING FACILITY 2008 111,803 . USD DECOM ASSETS EXCLUDE -
42000011 11/25/2003 DECOMISSIONING TRUCKSHOP 286 728 - USD DECOM ASSETS Fe XCLUDE -
32000012 12/25/2006 DECOMISSION PRE-EXISING ROAD 221, 300 (0) USD DECOM ASSETS EXCLUDE -
32000013 (2/25/2008 DECOMISSION NEW HAUL ROAD 106, 100 (O} USD DECOM ASSETS EXCLUDE -
Page 45 of 46

NEWMONT_0000562275

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 24 of 27

Newmont USA Limited

 

 

 

 

 

 

 

 

 

 

 

Asset # Can Date Asset Description Book/Cap Cost NEY Currency Client Asset Class Include / Exclude Fair Value (USD)
{Tangible Valuation)
32000014 17/75/7008 DECOMISSION NEW HAUL ROAD 2008 764 430 - USD DECOM ASSETS EXCLUDE -
32000015 O/30/2013 FY2013 DECOM ADD'L LAYER 1 - - USD DECOM ASSETS EXCLUDE -
32000016 9/30/2013 DECOMISSION ADDL LAYER 2013 1,748,182 f1/,614 Usb DECOM ASSETS EXCLUDE -
32000017 6/30/2014 DECOMISSION ADDYL LAYER 2014 650 846 504,406 USD DECOM ASSETS EXCLUDE -
42000018 9/30/2014 DECOMMISSIONING ASSET 3RD QUARTER 2014 3,190, 736 2 833, B54 USD DECOM ASSETS EXCLUDE -
32000019 S1f2015 DECOMMISSIONING ASSET ist QUARTER 20145 (71,2716) (67,470) USD DECOM ASSETS EXCLUDE -
34000000 1/1/2014 SAP IMPLEMENTATION - after go life 4.311,132 2,064,896 USD SOF TVVARE INCLUDE 2,981,213
34000001 11/30/2014 ESSBASE,C-30043-4-02 85,343 54.525 USD SOF TVVARE INCLUDE 70.945
34000002 1/1/2014 MINE SOFTWARE & LICENSE UPDATES 2074 143 031 68,946 USD SOF TVVARE INCLUDE 98,908
ADDITION BAVA99S45 HAUL ROAD - WHEA TO CRUSHER (14/733 7 7120) - - USD ADDITION INCLUDE {Of 184
ADDITION B/ 1/1995 MAUL ROAD RUBY (13269 * 120} - - USD ADDITION INCLUDE 636,912
ADDITION B/1/1995 HAUL ROAD DELIVERY (6286 * 45) - USD ADDITION INCLUDE 113,148
ADDITION 8/3/2015 CAPITAL SPARES - VLF 2 004 548 - USD ADDITION INCLUDE 2,004,348
ADDITION B/BP015 CAPITAL SPARES - MILL 344 913 - USD ADDITION INCLUDE 344.913
ADDITION OfSf2015 UV855 FORD F550 PAD INJECTION - - USD ADDITION INCLUDE 32,000
ADDITICN B/S/2015 UV856 FREIGHTLINER PAD CREVY . . USD ADDITION INCLUDE 20,000
ADDITION 8/3/2015 P-159 FORD F250 SUPER CAB P/U 2000 - - USD ADDITION INCLUDE 2,900
ADDITION B/Sf2013 P-1/75 FORD F250 2006 - - USD ADDIT ON INCLUDE 8/00
ADDITIGN MSP015 US02-MOE-MSV-SEFPOP - - USD ADDIT IGN INCLUDE 733,940
Page 46 of 46

NEVWMONT_0000562276

 
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 25 of 27

Appendix F — Certifications

|, D. Jeffrey Harder, hereby certify to the best of my knowledge and belief the following statements with respect to the
valuation of CC&V included in this report:

e The statements of fact contained In this report are true and correct.

e The reported analyses, opinions, and conclusions are limited only by the reported assumptions and limiting conditions
and are my personal, impartial, and unblased professional analyses, opinions, and conclusions.

e | have no present or prospective Interest in CC&V that Is the subject of this report, and have no personal interest with
respect to the parties Involved.

e | have no bias with respect to CC&V that is the subject of this report or to the parties Involved with this assignment.

e My engagement in this assignment was not contingent upon developing or reporting predetermined results.

e My compensation for completing this assignment Is not contingent upon the development or reporting of a

predetermined value or direction in value that favors the cause of the client, the amount of the value opinion, the
attainment of a stipulated result, or the occurrence of a Subsequent event directly related to the Intended use of this
report.

 

e This report has been prepared, In conformity with, and Is subject to, the Practice Standards of the Canadian Institute
of Chartered Business Valuators (CICBYV"), the Code of Ethics ofthe American Society of Appraisers and the Uniform
standards of Professional Appraisal Practice of the Appraisal Foundation.

 

 

e | have satisfied the continuing professional education requirements necessary to maintain my professional
designations.

e Because of my background, experience, education and membership in professional associations, | am qualified to
make appraisals of the type of property that Is the subject of this report.

e No person other than the undersigned, Jeffrey Harder and Anthony Ranauro prepared the analyses, values, or
conclusions set forth in this report or provided significant valuation assistance to the person signing this certification.

 

 

By: D. Jeffrey Harder, FCPA, FCA, FCBV, ASA \ Vv 4 __

Date: October 8, 2015

© Deloitte LLP and affiliated entities. Newmont USA Limited 41

NEWMONT _00005622 77
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 26 of 27

|, Stepnen Kerridge, hereby certify to the best of my knowledge and Delief the following statements with respect to the
Valuation of CC&V included in this report:

e The statements of fact contained In this report are true anc correct.

e [he reported analysis, opinions, and conclusions are limited only by the reported assumptions and limiting conditions
and are my personal, impartial, and unbiased professional analysis, opinions and conclusions.

e | have no present or contemplated future interest In the valued machinery and equipment nor any personal interest
or bias with respect to the subject matter or to the principles and machinery and equipment valued.

e | have performed no valuation services, as an appraiser or any other capacity, regarding the property that is the
subject within this report within the three-year period immediately preceding acceptance of this assignment.

e | have no bias with respect to the property that Is the subject of this report or to the parties involved with this
assignment

e My engagement in this assignment was not contingent upon developing or reporting predetermined results.

e That neither the employment nor the compensation for making this report Is In any way contingent upon the value
reported therein.

e This report has been made in conformity with, and is subject to, the Code of Ethics of the American Society of
Appraisers and the Uniform Standards of Professional Appraisal Practice of the Appraisal Foundation.

 

e A physical inspection of the subject property was made by Stephen Kerridge ASA (M&TS) on August 12 and 13.
2015.

e |hatthis report sets forth all the limiting conditions affecting the analysis and conclusions expressed herein.

e | comply with the competency provisions for the appraisal of machinery and equipment as a consequence of my
experience valuing similar types of assets and the American Society of Appraisers’ mandatory recertification program
for all of tts senior members. As a senior member (designated by the Initials ASA) | am In compliance with the
requirements of that program.

 

Sy: Stephen Kerridge, ASA (M&

 

 

 

Date: October 8, 2015

© Deloitte LLP and affiliated entities. Newmont USA Limited 42

NEWMONT _0000562278
Case 1:17-cv-08065-RA-JLC Document 84-3 Filed 11/08/18 Page 27 of 27

www.deloitte.ca

Deloitte, one of Canada's leading professional services firms, provides audit, tax, consulting, and financial advisory services.
Deloitte LLP, an Ontario limited liability partnership, is the Canadian member firm of Deloitte Touche Tohmatsu Limited.

 

Deloitte refers to one or more of Deloitte Touche Tohmatsu Limited, a UK private company limited by guarantee, and its network of
member firms, each of which ts a legally separate and independent entity. Please see www.deloitte.com/about for a detailed

description of the legal structure of Deloitte Touche Tohmatsu Limited and its member firms.

© Delottte LLP and affiliated entities.

NEWMONT _0000562279
